
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.27


         EXECUTION COPY






$340,000,000

CREDIT AGREEMENT

among

SCIENTIFIC GAMES CORPORATION,
as Borrower,

The Several Lenders
from Time to Time Parties Hereto,

BEAR STEARNS CORPORATE LENDING INC.,
as Syndication Agent,

and

THE BANK OF NEW YORK,
as Administrative Agent



Dated as of December 19, 2002




BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Bookrunner

BNY CAPITAL MARKETS, INC., as Co-Arranger

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

Section 1.         DEFINITIONS   1 1.1.       Defined Terms   1 1.2.       Other
Definitional Provisions   21 1.3.       Currency Conversion   21
Section 2.      
 
AMOUNT AND TERMS OF TERM COMMITMENTS
 
22 2.1.       Term Commitments   22 2.2.       Procedure for Term Loan Borrowing
  22 2.3.       Repayment of Term Loans   22
Section 3.      
 
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
 
23 3.1.       Revolving Commitments   23 3.2.       Procedure for Revolving Loan
Borrowing   24 3.3.       Swingline Commitment   24 3.4.       Procedure for
Swingline Borrowing; Refunding of Swingline Loans   24 3.5.       Commitment
Fees, etc.   26 3.6.       Termination or Reduction of Revolving Commitments  
26 3.7.       L/C Commitment   26 3.8.       Procedure for Issuance of Letter of
Credit   26 3.9.       Fees and Other Charges   27 3.10.     L/C Participations
  27 3.11.     Reimbursement Obligation of the Borrower   28 3.12.    
Obligations Absolute   29 3.13.     Letter of Credit Payments   29 3.14.    
Applications   29 3.15.     Foreign Currency Subfacility   29 3.16.    
Procedure for Foreign Currency Loan Borrowings   30 3.17.     Foreign Currency
Loan Fees, Commissions and Other Charges   30 3.18.     Participations in
Foreign Currency Loans   30
Section 4.      
 
AMOUNTS AND TERMS OF ADDITIONAL COMMITMENTS
 
32 4.1.       Revolving Credit Commitment Increases   32
Section 5.      
 
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
 
33 5.1.       Optional Prepayments   33 5.2.       Mandatory Prepayments   33
5.3.       Conversion and Continuation Options   35 5.4.       Limitations on
Eurocurrency Tranches   35 5.5.       Interest Rates and Payment Dates   35
5.6.       Computation of Interest and Fees   36 5.7.       Inability to
Determine Interest Rate   36 5.8.       Pro Rata Treatment and Payments   37
5.9.       Requirements of Law   38 5.10.     Taxes   40 5.11.     Indemnity  
42 5.12.     Change of Lending Office   42 5.13.     Replacement of Lenders   42
5.14.     Evidence of Debt   43 5.15.     Illegality   43

i

--------------------------------------------------------------------------------

5.16.     Foreign Currency Exchange Rate   43
Section 6.      
 
REPRESENTATIONS AND WARRANTIES
 
44 6.1.       Financial Condition   44 6.2.       No Change   44 6.3.      
Corporate Existence; Compliance with Law   44 6.4.       Power; Authorization;
Enforceable Obligations   45 6.5.       No Legal Bar   45 6.6.       Litigation
  45 6.7.       No Default   45 6.8.       Ownership of Property; Liens   45
6.9.       Intellectual Property   45 6.10.     Taxes   46 6.11.     Federal
Regulations   46 6.12.     Labor Matters   46 6.13.     ERISA   46 6.14.    
Investment Company Act; Other Regulations   46 6.15.     Subsidiaries   46
6.16.     Use of Proceeds   47 6.17.     Environmental Matters   47 6.18.    
Accuracy of Information, etc.   47 6.19.     Security Documents   48 6.20.    
Solvency   48 6.21.     Senior Indebtedness   48 6.22.     Regulation H   49
6.23.     Material Contracts   49
Section 7.      
 
CONDITIONS PRECEDENT
 
49 7.1.       Conditions to Initial Extension of Credit   49 7.2.      
Conditions to Each Extension of Credit   52
Section 8.      
 
AFFIRMATIVE COVENANTS
 
52 8.1.       Financial Statements   52 8.2.       Certificates; Other
Information   52 8.3.       Payment of Obligations   53 8.4.       Maintenance
of Existence; Compliance   53 8.5.       Maintenance of Property; Insurance   54
8.6.       Inspection of Property; Books and Records; Discussions   54 8.7.    
  Notices   54 8.8.       Environmental Laws   55 8.9.       Additional
Collateral, etc.   55 8.10.     Further Assurances   57 8.11.     Connecticut
Lottery Corporation   57 8.12.     Pledge of Foreign Subsidiary Stock   57
8.13.     Post-Closing Matters   57
Section 9.      
 
NEGATIVE COVENANTS
 
58 9.1.       Financial Condition Covenants.   58 9.2.       Indebtedness   60
9.3.       Liens   61 9.4.       Fundamental Changes   62 9.5.       Disposition
of Property   63

ii

--------------------------------------------------------------------------------

9.6.       Restricted Payments   63 9.7.       Capital Expenditures   64
9.8.       Investments   65 9.9.       Optional Payments and Modifications of
Certain Debt Instruments   66 9.10.     Transactions with Affiliates   67
9.11.     Sales and Leasebacks   67 9.12.     Changes in Fiscal Periods   67
9.13.     Negative Pledge Clauses   67 9.14.     Clauses Restricting Subsidiary
Distributions   67 9.15.     Lines of Business   68 9.16.     Hedge Agreements  
68
Section 10.    
 
EVENTS OF DEFAULT
 
68
Section 11.    
 
THE AGENTS
 
71 11.1.     Appointment   71 11.2.     Delegation of Duties   71 11.3.    
Exculpatory Provisions   71 11.4.     Reliance by Agents   71 11.5.     Notice
of Default   72 11.6.     Non-Reliance on Agents and Other Lenders   72 11.7.  
  Indemnification   72 11.8.     Agent in Its Individual Capacity   73 11.9.    
Successor Administrative Agent   73 11.10.   Agents Generally   73 11.11.   The
Lead Arranger   73
Section 12.    
 
MISCELLANEOUS
 
74 12.1.     Amendments and Waivers   74 12.2.     Notices   75 12.3.     No
Waiver; Cumulative Remedies   76 12.4.     Survival of Representations and
Warranties   76 12.5.     Payment of Expenses and Taxes   76 12.6.    
Successors and Assigns; Participations and Assignments   77 12.7.    
Adjustments; Set-off   80 12.8.     Counterparts   81 12.9.     Severability  
81 12.10.   Integration   81 12.11.   GOVERNING LAW   81 12.12.   Submission To
Jurisdiction; Waivers   81 12.13.   Acknowledgments   82 12.14.   Releases of
Guarantees and Liens   82 12.15.   Confidentiality   82 12.16.   WAIVERS OF JURY
TRIAL   82 12.17.   Delivery of Addenda   83 12.18.   Conversion of Currencies  
83 12.19.   Interest Rate Limitation   83

iii

--------------------------------------------------------------------------------

ANNEX:        
A
 
Pricing Grid
 
 
SCHEDULES:
 
 
 
  1.1(a)   Mortgaged Property     1.1(b)   Specified Hedge Agreements     3.7  
Existing Letters of Credit     6.4   Consents, Authorizations, Filings and
Notices     6.6   Litigation     6.15(a)   Subsidiaries     6.15(b)  
Outstanding Equity Commitments     6.19(a)   UCC Filing Jurisdictions    
6.19(b)   Mortgage Filing Jurisdictions     6.22   Regulation H     6.23  
Material Contracts     7.1(k)   Title Policy Insured Amount     9.2(d)  
Existing Indebtedness     9.3(l)   Existing Liens     9.8(f)   Existing
Investments     9.13(c)   Specified Contracts—Negative Pledge     9.13(d)  
Specified Contracts—Prohibition of Assignment    
EXHIBITS:
 
 
 
 
A
 
Form of Guarantee and Collateral Agreement
 
  B   Form of Compliance Certificate     C   Form of Closing Certificate     D-1
  New Lender Supplement     D-2   Commitment Increase Supplement     E   Form of
Mortgage     F   Form of Assignment and Assumption     G-1   Form of Legal
Opinion of Kramer Levin Naftalis & Frankel LLP     G-2   Form of Legal Opinion
of Martin E. Schloss     H   Form of Exemption Certificate     I-1   Form of
Term Note     I-2   Form of Revolving Note     I-3   Form Swingline Note     J  
Form of Addendum    

iv

--------------------------------------------------------------------------------

        CREDIT AGREEMENT, dated as of December 19, 2002, among SCIENTIFIC GAMES
CORPORATION, a Delaware corporation (the "Borrower"), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the "Lenders"), BEAR, STEARNS & CO. INC., as sole lead arranger and
sole bookrunner (in such capacity, the "Lead Arranger"), BNY CAPITAL
MARKETS, INC., as co-arranger (in such capacity, the "Co-Arranger"), BEAR
STEARNS CORPORATE LENDING INC., as syndication agent (in such capacity, the
"Syndication Agent"), and THE BANK OF NEW YORK, as administrative agent (in such
capacity, the "Administrative Agent").

W I T N E S S E T H:

        WHEREAS, the Borrower is party to the Amended and Restated Credit
Agreement, dated as of October 6, 2000 (as amended, supplemented or otherwise
modified through the date hereof, the "Existing Credit Agreement"), among the
Borrower, the financial institutions from time to time parties thereto, DLJ
Capital Funding, Inc., as administrative agent, syndication agent, lead arranger
and sole bookrunning manager, Lehman Commercial Paper Inc., as documentation
agent, and Lehman Brothers Inc., as co-arranger;

        WHEREAS, the Borrower desires to repay the indebtedness under the
Existing Credit Agreement and terminate the Existing Credit Agreement (the
"Refinancing") and has requested that the Lenders hereto make available credit
facilities, the proceeds of which will be used to finance the Refinancing and
for general corporate purposes; and

        WHEREAS, the Lenders have agreed to make such credit facilities
available upon and subject to the terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the premises and agreements set
forth herein, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

        1.1    Defined Terms.    As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

        "Addendum": with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit J, to be executed and delivered by such
Lender on the Closing Date as provided in Section 12.17.

        "Adjustment Date": as defined in the Pricing Grid.

        "Administrative Agent": as defined in the preamble to this Agreement.

        "Affected Foreign Currency": as defined in Section 5.7(c).

        "Affiliate": as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

        "Agents": the collective reference to the Syndication Agent, the Lead
Arranger and the Administrative Agent, which term shall include, for purposes of
Section 11 only, the Issuing Lender.

        "Aggregate Exposure": with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender's
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender's Term Loans, (ii) the amount of such
Lender's Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender's Revolving Extensions of Credit
then outstanding.

--------------------------------------------------------------------------------


        "Aggregate Exposure Percentage": with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender's Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

        "Agreement": this Credit Agreement.

        "Agreement Currency": as defined in Section 12.18(b).

        "Applicable Creditor": as defined in Section 12.18(b).

        "Applicable Margin": a rate per annum equal to, (i) with respect to
Revolving Loans and Swingline Loans, (x) that are Eurocurrency Loans denominated
in Dollars, 2.75% and (y) that are Base Rate Loans, 1.75%, and (ii) with respect
to Term Loans, (A) that are Eurocurrency Loans, 3.50% and (B) that are Base Rate
Loans, 2.50%; provided, that, on and after the first Adjustment Date (as defined
in the Pricing Grid) occurring after the date which is six months after the
Closing Date, the Applicable Margin with respect to Revolving Loans and
Swingline Loans will be determined pursuant to the Pricing Grid.

        "Application": an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

        "Approved Fund": with respect to any Lender that is a fund that invests
in commercial loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

        "Asset Sale": any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by
clause (a), (b), (c), (d) or (f) of Section 9.5) that yields Net Cash Proceeds
to any Group Member (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

        "Assignee": as defined in Section 12.6(b).

        "Assignment and Assumption": an Assignment and Assumption, substantially
in the form of Exhibit F.

        "Available Revolving Commitment": as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender's Revolving
Commitment then in effect over (b) such Lender's Revolving Extensions of Credit
then outstanding; provided that, in calculating any Lender's Revolving
Extensions of Credit for the purpose of determining such Lender's Available
Revolving Commitment pursuant to Section 3.5, the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

        "Base Rate": for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. For purposes hereof: "Prime Rate" shall mean the rate of
interest per annum publicly announced from time to time by the Reference Lender
as its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Reference Lender in connection with extensions of credit to debtors). Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

        "Base Rate Loans": Loans the rate of interest applicable to which is
based upon the Base Rate.

        "Benefitted Lender": as defined in Section 12.7(a).

2

--------------------------------------------------------------------------------


        "Board": the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        "Borrower": as defined in the preamble to this Agreement.

        "Borrowing Date": any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

        "Business": as defined in Section 6.17(b).

        "Business Day": a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that (a) when used in connection with a Eurocurrency Loan, the
term "Business Day" shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market
and (b) when used in connection with a Foreign Currency Loan, the term "Business
Day" shall also exclude any day on which banks in (i) the jurisdiction of the
account to which the proceeds of such Loan are to be disbursed and (ii) the
jurisdiction in which payments of principal of and interest on such Loan are to
made are authorized or required by law to close.

        "Calculation Date": with respect to each Foreign Currency, the fifteenth
and last day of each calendar month (or, if such day is not a Business Day, the
next succeeding Business Day), provided that (a) the second Business Day
preceding each Borrowing Date with respect to any Foreign Currency Loans in a
Foreign Currency shall also be a "Calculation Date" with respect to such Foreign
Currency and (b) solely for purposes of determining the Dollar Equivalent of the
fees payable pursuant to Section 3.17(b), the Business Day immediately preceding
the date of such payment shall be a "Calculation Date" with respect to each
Foreign Currency.

        "Capital Expenditures": for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for (a) the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, (b) the purchase
or development of computer software or systems to the extent such expenditures
are capitalized on the consolidated balance sheet of the Borrower and its
Subsidiaries in conformity with GAAP and (c) deferred installation costs;
provided that, Capital Expenditures shall not include expenditures recorded as
consideration paid in connection with acquisitions permitted by Section 9.8(k)
or any other related expenditure made substantially contemporaneously therewith.

        "Capital Lease Obligations": as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

        "Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

        "Cash Collateral Account": as defined in Section 5.2(f).

        "Cash Equivalents": (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized

3

--------------------------------------------------------------------------------


under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000; (c) commercial paper of an issuer
rated at least A-1 by Standard & Poor's Ratings Services ("S&P") or P-1 by
Moody's Investors Service, Inc. ("Moody's"), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of Dollar denominated money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition or money market funds that (i) comply with
the criteria set forth in Securities and Exchange Conversion Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody's and
(iii) have portfolio assets of at least $5,000,000,000 or (h) in the case of
Subsidiaries doing business outside of the United States, substantially similar
investments to those set forth in clauses (a) through (g) above denominated in
foreign currencies; provided that, references to the United States shall be
deemed to mean foreign countries having a sovereign rating of A or better from
either S&P or Moody's.

        "Charges": as defined in Section 12.19.

        "Closing Date": the date on which the conditions precedent set forth in
Section 7.1 shall have been satisfied, which date is December 19, 2002.

        "Code": the Internal Revenue Code of 1986, as amended from time to time.

        "Collateral": all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

        "Commitment": as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

        "Commitment Fee Rate": 0.50% per annum.

        "Commitment Increase Supplement": each Commitment Increase Supplement
delivered pursuant to Section 4.1, substantially in the form of Exhibit D-2.

        "Commonly Controlled Entity": an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

        "Compliance Certificate": a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

        "Conduit Lender": any special purpose entity organized and administered
by any Lender for the purpose of making Loans otherwise required to be made by
such Lender and designated by such Lender in a written instrument, subject to
the consent of the Administrative Agent and the Borrower (which consent shall
not be unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents

4

--------------------------------------------------------------------------------


and waivers required or requested under this Agreement with respect to its
Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 5.9, 5.10, 5.11 or
12.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

        "Confidential Information Memorandum": the Confidential Information
Memorandum dated October, 2002 and furnished to the Lenders.

        "Consolidated Current Assets": at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption "total current assets" (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date.

        "Consolidated Current Liabilities": at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption "total current
liabilities" (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding any Indebtedness of
the Borrower and its Subsidiaries.

        "Consolidated EBITDA": for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs and (e) any extraordinary charges
or losses determined in accordance with GAAP and minus, to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(a) interest income and (b) any extraordinary income or gains determined in
accordance with GAAP. For the purposes of calculating Consolidated EBITDA for
any period of four consecutive fiscal quarters (each, a "Reference Period")
pursuant to any determination of the Consolidated Leverage Ratio and the
Consolidated Senior Debt Ratio, (i) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, "Material Acquisition"
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $5,000,000; and "Material Disposition" means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000.

        "Consolidated Fixed Charge Coverage Ratio": for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for
such period.

        "Consolidated Fixed Charges": for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b) scheduled
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Subsidiaries (including scheduled principal payments in
respect of the Term Loans), (c) the amount of Restricted Payments made in cash
during such period as permitted by Section 9.6 (other than Section 9.6(a) and
clause (y) in Section 9.6(b)) and (d) cash taxes actually paid by the Borrower
and its Subsidiaries during such period.

5

--------------------------------------------------------------------------------


        "Consolidated Interest Coverage Ratio": for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

        "Consolidated Interest Expense": for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers' acceptance financing and net costs under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), provided that, Consolidated Interest Expense shall be
calculated without giving effect to any interest expense resulting from (x) any
write-off of deferred financing costs associated with the Refinancing recorded
on or prior to December 31, 2002, (y) the write-off of premium paid and any
deferred financing costs associated with the repurchase or redemption of the
Senior Subordinated Notes prior to the Closing Date or, after the Closing Date,
on or prior to December 31, 2002, as permitted by clause (a) of Section 9.9, and
(z) any costs associated with the termination of Hedge Agreements in connection
with the Refinancing recorded on or prior to December 31, 2002.

        "Consolidated Leverage Ratio": as of the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.

        "Consolidated Net Income": for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP (prior to giving effect to the payment of any
dividends paid on the Convertible Preferred Stock), provided that Consolidated
Net Income shall be calculated without giving effect to (x) any write-off of
deferred financing costs associated with the Refinancing recorded on or prior to
December 31, 2002, (y) the write-off of premium paid and any deferred financing
costs associated with the repurchase or redemption of the Senior Subordinated
Notes prior to the Closing Date or, after the Closing Date, on or prior to
December 31, 2002 as permitted by clause (a) of Section 9.9, and (z) any costs
associated with the termination of Hedge Agreements in connection with the
Refinancing recorded on or prior to December 31, 2002; provided, further, that
there shall be excluded (a) the income (or deficit) of any Person accrued prior
to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

        "Consolidated Senior Debt": all Consolidated Total Debt other than the
Senior Subordinated Notes.

        "Consolidated Senior Debt Ratio": as of the last day of any period, the
ratio of (a) Consolidated Senior Debt on such day to (b) Consolidated EBITDA for
such period.

        "Consolidated Total Debt": at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis and required to be reflected on the
Borrower's balance sheet in accordance with GAAP.

        "Consolidated Working Capital": at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

        "Continuing Directors": the directors of the Borrower on the Closing
Date and each other director, if, in each case, such other director's nomination
for election to the board of directors of the Borrower is recommended by a
majority of the then Continuing Directors.

6

--------------------------------------------------------------------------------


        "Contractual Obligation": as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Conversion Date": any date on which either (a) an Event of Default
under Section 10(f) has occurred or (b) the Commitments shall have been
terminated prior to the Revolving Termination Date and/or the Loans shall have
been declared immediately due and payable, in either case pursuant to
Section 10.

        "Convertible Preferred Stock": the Borrower's Series A Convertible
Preferred Stock outstanding as of the Closing Date.

        "Default": any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

        "Disposition": with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms "Dispose" and "Disposed of" shall have correlative meanings.

        "Dollar Equivalent": at any time as to any amount denominated in a
Foreign Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such Foreign Currency on the most recent Calculation
Date for such Foreign Currency.

        "Dollars" and "$": dollars in lawful currency of the United States.

        "Domestic Subsidiary": any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.

        "ECF Percentage": 50%; provided, that, with respect to any fiscal year
of the Borrower, the ECF Percentage shall be reduced to 0% if the Consolidated
Leverage Ratio as of the last day of such fiscal year is not greater than 2.5 to
1.0.

        "Environmental Laws": any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees, requirements of any Governmental Authority
or other Requirements of Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as have been, are now, or may at any time hereafter be in
effect.

        "ERISA": the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        "Eurocurrency Base Rate": with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars (or, in the case of a Eurocurrency
Loan that is a Foreign Currency Loan, the applicable Foreign Currency) for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Page 3750 (or on the Page for the applicable
Foreign Currency) of the Telerate screen as of 11:00 A.M., New York City time,
two Business Days prior to the beginning of such Interest Period. In the event
that such rate does not appear on Page 3750 (or on the Page for the applicable
Foreign Currency) of the Telerate screen (or otherwise on such screen), the
"Eurocurrency Base Rate" shall be determined by reference to such other
comparable publicly available service for displaying Eurocurrency rates as may
be selected by the Administrative Agent or, in the absence of such availability,
by reference to the rate at which the Administrative Agent is offered Dollar
deposits (or, in the case of a Eurocurrency Loan that is a Foreign Currency
Loan, deposits in the applicable Foreign Currency) at or about 11:00 A.M., local
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurocurrency market where its eurocurrency and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

7

--------------------------------------------------------------------------------


        "Eurocurrency Loans": Loans the rate of interest applicable to which is
based upon the Eurocurrency Rate.

        "Eurocurrency Rate": with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):

                Eurocurrency Base Rate                
1.00 – Eurocurrency Reserve Requirements

        "Eurocurrency Reserve Requirements": for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as "Eurocurrency liabilities" in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

        "Eurocurrency Tranche": with respect to any Facility, the collective
reference to Eurocurrency Loans in the same currency under such Facility the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

        "Event of Default": any of the events specified in Section 10, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

        "Excess Cash Flow": for any fiscal year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, (v) the aggregate amount of increases
in consolidated long-term liabilities, other than increases in non-cash
liabilities for which the offsetting debit is reflected in the other
comprehensive income component of consolidated stockholders' equity in
accordance with GAAP and (vi) the aggregate amount of decreases in consolidated
long-term assets, other than (A) decreases attributable to amortization of
capitalized costs to purchase or develop computer software and systems and
(B) decreases attributable to cash consideration received for any Dispositions
of Property by the Borrower and its Subsidiaries during such period over (b) the
sum, without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount of Capital
Expenditures incurred by the Borrower and its Subsidiaries during such fiscal
year (excluding the principal amount of Indebtedness incurred to finance such
expenditures (but including repayments of any such Indebtedness incurred during
such period or any prior period) and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of Revolving Loans, Foreign Currency Loans and Swingline Loans
during such fiscal year to the extent accompanying permanent optional reductions
of the Revolving Commitments and all optional prepayments of the Term Loans
during such fiscal year, (iv) the aggregate amount of all regularly scheduled
principal payments of Funded Debt (including the Term Loans) of the Borrower and
its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) increases in Consolidated Working
Capital for such fiscal year, (vi) the aggregate net amount of non-cash gain on
the Disposition of Property by the Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income, (vii) the
aggregate amount of cash

8

--------------------------------------------------------------------------------


consideration paid for any acquisitions during such period pursuant to
Section 9.8(k), (viii) Restricted Payments paid in cash during such period to
the extent permitted by Section 9.6(d), (ix) the aggregate amount of decreases
in consolidated long-term liabilities, other than decreases in non-cash
liabilities for which the offsetting debit is reflected in the other
comprehensive income component of consolidated stockholders' equity in
accordance with GAAP, and (x) the aggregate amount of increases in consolidated
long-term assets, other than (A) increases attributable to cash consideration
paid for any acquisitions during such period pursuant to Section 9.8(k) and
(B) the costs to purchase or develop computer software or systems to the extent
such expenditures are capitalized in conformity with GAAP.

        "Excess Cash Flow Application Date": as defined in Section 5.2(d).

        "Exchange Act": as defined in Section 10(k).

        "Exchange Rate": on any day, with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 A.M., New York City time, on such date on the Reuters World
Currency Page for such currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of Dollars with the relevant currency for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

        "Excluded Indebtedness": all Indebtedness permitted by clauses (a), (b),
(c), (d), (e), (f), (g), (h), (i), (j) and (k) of Section 9.2.

        "Existing Credit Agreement": as defined in the recitals to this
Agreement.

        "Existing Letters of Credit": as defined in Section 3.7(c).

        "Expenditure Use Amounts": at any date, the amount equal to the sum of
(a) all amounts utilized by the Borrower and its Subsidiaries on and after the
Closing Date to make Capital Expenditures pursuant to Section 9.7(b) in excess
of $30,000,000 for any New Contract, (b) all amounts utilized by the Borrower
and its Subsidiaries on and after the Closing Date to make Restricted Payments
pursuant to Section 9.6(d) and (c) all amounts utilized by the Borrower on and
after the Closing Date to pay principal, premium and fees relating to the
repurchase or redemption of the Senior Subordinated Notes pursuant to
Section 9.9(a).

        "Facility": each of (a) the Term Commitments and the Term Loans made
thereunder (the "Term Facility") and (b) the Revolving Commitments and the
extensions of credit made thereunder (the "Revolving Facility").

        "Federal Funds Effective Rate": for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.

9

--------------------------------------------------------------------------------

        "Fee Payment Date": the last day of each March, June, September and
December and the last day of the Revolving Commitment Period (or on such earlier
date as the Revolving Commitments shall terminate as provided herein).

        "Foreign Currency": (a) with respect to any Loan, each of British Pounds
Sterling, the Euro and any other currency approved by the relevant Foreign
Currency Lenders, Issuing Bank and the Administrative Agent, provided that, the
Eurocurrency Base Rate applicable to Foreign Currency Loans in any other
currency approved after the Closing Date may be amended as agreed by the
relevant Foreign Currency Lenders, the Administrative Agent and the Borrower and
(b) solely with respect to any Letter of Credit issued by The Bank of New York,
each of British Pounds Sterling, the Euro, Canadian Dollar, Chilean Peso, Swiss
Franc, New Israeli Shekel, Turkish Lira and Indian Rupee.

        "Foreign Currency Equivalent": at any time as to any amount denominated
in Dollars, the equivalent amount in the relevant Foreign Currency or Currencies
as determined by the Administrative Agent at such time on the basis of the
Exchange Rate for the purchase of such Foreign Currency or Currencies with
Dollars on the date of determination thereof.

        "Foreign Currency Lender": each Lender that has a Foreign Currency
Commitment or that holds a Foreign Currency Loan.

        "Foreign Currency Loans": as defined in Section 3.15.

        "Foreign Currency Participants": with respect to each Foreign Currency
Loan, the collective reference to all the Revolving Lenders.

        "Foreign Currency Sublimit": $15,000,000.

        "Foreign Holdco": as defined in Section 9.8(j).

        "Foreign Holdco Subsidiary": as defined in Section 9.8(j).

        "Foreign Subsidiary": any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

        "Funded Debt": as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

        "Funding Office": the office of the Administrative Agent specified in
Section 12.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

        "GAAP": generally accepted accounting principles in the United States as
in effect from time to time. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower, the Administrative Agent and the Syndication Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower's financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, Administrative Agent, the Syndication Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. "Accounting Changes" refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the

10

--------------------------------------------------------------------------------


Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.

        "Gaming Approval": any and all approvals, authorizations, consents,
rulings, orders or directives of any Governmental Authority (i) necessary, as of
the Closing Date, to enable the Group Members to engage in the lottery,
gambling, horse racing or gaming business or otherwise continue to conduct its
business as it is conducted on the Closing Date, (ii) that regulates gaming in
any jurisdiction in which the Group Members conduct gaming activities and has
jurisdiction over such persons (including any successors to any of them) or
(iii) necessary, as of the Closing Date, to accomplish the Refinancing and other
transactions contemplated hereby.

        "Gaming Authority": as to any Person, any governmental agency,
authority, board, bureau, commission, department, office or instrumentality with
regulatory, licensing or permitting authority or jurisdiction over any gaming
business or enterprise or any Gaming Facility, or with regulatory, licensing or
permitting authority or jurisdiction over any gaming operation (or proposed
gaming operation) owned, managed or operated by any Group Member.

        "Gaming Facility": as to any Person, any lottery operation, gaming
establishment and other property or assets directly ancillary thereto or used in
connection therewith, including, without limitation, any casinos, hotels,
resorts, race tracks, off-track wagering sites and other recreation and
entertainment facilities owned, managed or operated by any Group Member.

        "Gaming Laws": as to any Person, (a) constitutions, treaties, statutes
or laws governing Gaming Facilities (including, without limitation, pari mutuel
race tracks) and rules, regulations, codes and ordinances of, and all
administrative or judicial orders or decrees or other laws pursuant to which,
any Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by any Group Member
within its jurisdiction, (b) Gaming Approvals, and (c) orders, decisions,
determinations, judgments, awards and decrees of any Gaming Authority.

        "Governmental Authority": any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

        "Group Members": the collective reference to the Borrower and its
Subsidiaries.

        "Guarantee and Collateral Agreement": the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

        "Guarantee Obligation": as to any Person (the "guaranteeing person"),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation

11

--------------------------------------------------------------------------------


of any guaranteeing person shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person's maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

        "Hedge Agreements": any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement.

        "Increase Effective Date": the date on which the Administrative Agent
shall have received a Revolving Commitment Increase Notice and all conditions
precedent to the effectiveness of any such Revolving Commitment increase set
forth in Section 4.1 shall have been satisfied, which date shall occur no later
than the second anniversary of the Closing Date.

        "Increase Option Period": the period beginning on the Closing Date to,
but excluding, the date that is the second anniversary of the Closing Date.

        "Indebtedness": of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person's
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person (other than the
Convertible Preferred Stock), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Section 9.2 and Section 10(e) only, all obligations of such Person
in respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

        "Indemnified Liabilities": as defined in Section 12.5.

        "Indemnitee": as defined in Section 12.5.

        "Ineligible Assignee": any Person that is (a) to the extent required
under applicable Gaming Laws, a Person who is not registered or licensed with,
approved, qualified or found suitable by, or has been disapproved, denied a
license, qualification or approval or found unsuitable (whichever may be
required

12

--------------------------------------------------------------------------------


under applicable Gaming Law) or (b) a competitor of the Borrower or an affiliate
or related entity of any such competitor.

        "Insolvency": with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

        "Insolvent": pertaining to a condition of Insolvency.

        "Intellectual Property": the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

        "Interest Payment Date": (a) as to any Base Rate Loan (other than a
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurocurrency Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurocurrency Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Loan (other than any
Revolving Loan that is a Base Rate Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

        "Interest Period": as to any Eurocurrency Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurocurrency Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurocurrency Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date (in the case of the
Revolving Facility) or beyond the date final payment is due on the Term Loans,
as the case may be;

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)the Borrower shall select Interest Periods so as not to require any
foreseeable payment or prepayment of any Eurocurrency Loan during an Interest
Period for such Loan.

        "Investments": as defined in Section 9.8.

        "Issuing Lender": any Revolving Lender from time to time designated by
the Borrower as an Issuing Lender with the consent of such Revolving Lender and
the Administrative Agent.

        "Judgment Currency": as defined in Section 12.18(b).

13

--------------------------------------------------------------------------------


        "L/C Commitment": $50,000,000.

        "L/C Fee Payment Date": the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

        "L/C Obligations": at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit (including the Dollar Equivalent of Letters of Credit issued in Foreign
Currencies) and (b) the aggregate amount of drawings under Letters of Credit
(including the Dollar Equivalent of Letters of Credit issued in Foreign
Currencies to the extent such amounts have not been converted to Dollars in
accordance with the terms hereof) that have not then been reimbursed pursuant to
Section 3.11.

        "L/C Participants": the collective reference to all the Revolving
Lenders other than the Issuing Lender that issued the relevant Letter of Credit.

        "Lead Arranger": as defined in the recitals to this Agreement.

        "Lender Affiliate": (a) any Affiliate of any Lender, (b) any Person that
is administered or managed by any Lender and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and (c) with respect
to any Lender which is a fund that invests in commercial loans and similar
extensions of credit, any other fund that invests in commercial loans and
similar extensions of credit and is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such Lender or investment advisor.

        "Lenders": as defined in the preamble hereto; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender; provided, further, that, for purposes of Sections
5.9, 5.10 and 5.11, all Foreign Currency Lenders shall be deemed to be
"Lenders."

        "Letters of Credit": as defined in Section 3.7(a).

        "Lien": any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

        "Loan": any loan made by any Lender pursuant to this Agreement.

        "Loan Documents": this Agreement, the Security Documents, the Notes,
each New Lender Supplement and each Commitment Increase Supplement.

        "Loan Parties": each Group Member that is a party to a Loan Document.

        "Lottomatica": Lottomatica S.p.A.

        "Majority Facility Lenders": with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).

        "Material Adverse Effect": a material adverse effect on (a) the
business, assets, property, condition (financial or otherwise), results of
operations or prospects of the Borrower and its Subsidiaries, taken as a whole
or (b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents or the Lenders hereunder or
thereunder.

        "Material Contract": each contract of the Group Members described on
Schedule 6.23.

14

--------------------------------------------------------------------------------


        "Materials of Environmental Concern": any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, any hazardous or toxic
substances, materials or wastes, defined as such or regulated in or under any
applicable Environmental Laws, and any other substances that could reasonably be
expected to result in liability under any applicable Environmental Laws.

        "Maximum Rate": as defined in Section 12.19.

        "Mortgaged Properties": the real properties listed on Schedule 1.1(a),
as to which the Administrative Agent for the benefit of the Lenders shall be
granted a Lien pursuant to the Mortgages.

        "Mortgages": each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit E (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded).

        "Multiemployer Plan": a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        "Net Cash Proceeds": (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of attorneys' fees, accountants' fees, investment
banking fees, brokers' fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys'
fees, investment banking fees, accountants' fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

        "New Contract": (a) any new contract relating to the establishment and
operation of an on-line lottery system with a customer for whom neither the
Borrower nor any of its Subsidiaries operated an on-line lottery system on or
prior to the date such contract is entered into or any new contract relating to
an on-line lottery system with an existing customer of the Borrower or any of
its Subsidiaries that was entered into in accordance with normal jurisdictional
laws regarding "request for proposal" procedures; provided that, such contract
shall cease to be a New Contract on the date on which the Borrower or such
Subsidiary commences "commercial operations" under such contract and (b) any new
contract between the Borrower and the Georgia Lottery Corporation concerning the
instant ticket lottery in the State of Georgia as approved by the Georgia
Lottery Corporation in the GLC Resolution No. 03-11: (LEG 03) dated November 15,
2002; provided that such contract shall be deemed a "New Contract" solely for
purposes of Section 9.7(b) only for the fiscal year 2003.

        "New Lender Supplement": each New Lender Supplement delivered pursuant
to Section 4.1, substantially in the form of Exhibit D-1.

        "New Revolving Lender": as defined in Section 4.1(b).

        "Non-Excluded Taxes": as defined in Section 5.10(a).

        "Non-Guarantor Subsidiary": any Subsidiary that is not a Subsidiary
Guarantor.

15

--------------------------------------------------------------------------------


        "Non-U.S. Lender": as defined in Section 5.10(d).

        "Notes": the collective reference to any promissory note evidencing
Loans.

        "Obligations": the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, that
(i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements.

        "Olivetti": Olivetti S.p.A.

        "Other Taxes": any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

        "Participant": as defined in Section 12.6(c).

        "PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

        "Permitted Acquisition": as to any Person, (a) the acquisition by such
Person of the Capital Stock another Person which is primarily engaged in the
same or related line of business of the Borrower and its Subsidiaries (or any
other Person that is engaged in a business that is a reasonable extension of the
business of the Borrower and its Subsidiaries and that utilizes the same or
similar technology as that used by the Borrower and its Subsidiaries immediately
prior to such acquisition) so long as following such acquisition such other
Person becomes a Subsidiary of such Person or (b) the acquisition by such Person
of all or substantially all of the assets of another Person or all or
substantially all of the assets constituting a division or business unit of
another person.

        "Permitted Expenditure Amount": at any date, the amount equal to the sum
of (a) 50% of the amount of Consolidated Net Income for each quarterly period
ended after the Closing Date for which financial statements have been delivered
pursuant to Section 8.1 to the extent the Consolidated Net Income for such
period is positive, (b) 50% of the Net Cash Proceeds received by the Borrower
from the sale of Capital Stock of the Borrower (other than to a Group Member)
during the period beginning on the Closing Date and ending on such date which is
not required to be applied to prepay the Loans pursuant to Section 5.2(a) and
(c) $5,000,000 minus the sum of (x) 100% of the amount of Consolidated Net
Income for each quarterly period ended after the Closing Date for which
financial statements have been delivered pursuant to Section 8.1 to the extent
the Consolidated Net Income for such period is negative and (y) the aggregate
amount of Expenditure Use Amounts as of such date.

16

--------------------------------------------------------------------------------


        "Permitted Investors": Olivetti, Lottomatica or any Affiliate thereof or
group in which Olivetti, Lottomatica or an Affiliate thereof is the largest
beneficial owner of shares of the voting Capital Stock of such group.

        "Person": an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

        "Plan": at a particular time, any employee benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

        "Preferred Stock Purchase Agreement": the Preferred Stock Purchase
Agreement, dated as of September 6, 2000, among the Borrower, Cirmatica Gaming,
S.A., The Oak Fund, Peconic Fund Ltd., Ramius Securities, LLC and Olivetti
International S.A., as purchasers, providing for the aggregate purchase and sale
of shares of the Convertible Preferred Stock in an amount not to exceed
$112,750,000.

        "Pricing Grid": the pricing grid attached hereto as Annex A.

        "Projections": as defined in Section 8.2(c).

        "Property": any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

        "Recovery Event": any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.

        "Reference Lender": The Bank of New York.

        "Refinancing": as defined in the recitals to this Agreement.

        "Refunded Swingline Loans": as defined in Section 3.4.

        "Refunding Date": as defined in Section 3.4.

        "Register": as defined in Section 12.6(b).

        "Regulation U": Regulation U of the Board as in effect from time to
time.

        "Reimbursement Obligation": the obligation of the Borrower to reimburse
each Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

        "Reinvestment Deferred Amount": with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Group Member in connection
therewith that are not applied to prepay the Term Loans pursuant to
Section 5.2(c) as a result of the delivery of a Reinvestment Notice.

        "Reinvestment Event": any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

        "Reinvestment Notice": a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to make a Permitted Acquisition or to acquire or repair fixed or
capital assets or develop software useful in its business, provided that the
cost of any such software development is capitalized on the Borrower's balance
sheet in accordance with GAAP.

        "Reinvestment Prepayment Amount": with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment

17

--------------------------------------------------------------------------------


Prepayment Date to make a Permitted Acquisition or to acquire or repair fixed or
capital assets or develop software useful in its business, provided that the
cost of any such software development is capitalized on the Borrower's balance
sheet in accordance with GAAP.

        "Reinvestment Prepayment Date": with respect to any Reinvestment Event,
the earlier of (a) the date occurring twelve months after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire or repair fixed or capital assets or
develop software useful in its business, provided that the cost of such software
development is capitalized on the Borrower's balance sheet in accordance with
GAAP, or make a Permitted Acquisition with all or any portion of the relevant
Reinvestment Deferred Amount.

        "Reorganization": with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

        "Reportable Event": any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

        "Required Lenders": at any time, (a) until the Closing Date, (x) the
holders of more than 50% of the Term Loan Commitments then in effect and (y) the
holders of more than 50% of the Total Revolving Commitments then in effect and
(b) thereafter, (1) the holders of more than 50% of the aggregate unpaid
principal amount of the Term Loans then outstanding and (2) the holders of more
than 50% of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

        "Requirement of Law": as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

        "Reset Date": as defined in Section 5.16(a).

        "Responsible Officer": the chief executive officer, president, general
counsel, chief financial officer or the treasurer of the Borrower, but in any
event, with respect to financial matters, the chief financial officer or the
treasurer of the Borrower.

        "Restricted Payments": as defined in Section 9.6.

        "Revolving Commitment": as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans and participate in Swingline Loans, Letters of
Credit and Foreign Currency Loans in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading "Revolving Commitment"
under such Lender's name on such Lender's Addendum or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original amount
of the Total Revolving Commitments is $50,000,000.

        "Revolving Commitment Increase Notice": as defined in Section 4.1(a).

        "Revolving Commitment Period": the period from and including the Closing
Date to the Revolving Termination Date.

        "Revolving Extensions of Credit": as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender's
Revolving Percentage of the L/C Obligations then outstanding, (c) such Lender's
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding

18

--------------------------------------------------------------------------------


and (d) such Lender's Revolving Percentage of the Dollar Equivalent of the
aggregate principal amount of Foreign Currency Loans then outstanding.

        "Revolving Lender": each Lender that has a Revolving Commitment or that
holds Revolving Loans.

        "Revolving Loans": as defined in Section 3.1(a).

        "Revolving Offered Increase Amount": as defined in Section 4.1(a).

        "Revolving Percentage": as to any Revolving Lender at any time, the
percentage which such Lender's Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender's Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding).

        "Revolving Termination Date": September 30, 2006.

        "SEC": the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

        "Security Documents": the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

        "Senior Subordinated Note Indenture": the Indenture dated as of
August 14, 2000 entered into by the Borrower and certain of its Subsidiaries in
connection with the issuance of the Senior Subordinated Notes as amended by the
First Supplemental Indenture, dated as of September 6, 2000, together with all
instruments and other agreements entered into by the Borrower or such
Subsidiaries in connection therewith.

        "Senior Subordinated Notes": the unsecured Senior Subordinated Notes due
2010 of the Borrower issued on August 14, 2000 pursuant to the Senior
Subordinated Note Indenture.

        "Single Employer Plan": any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.

        "Solvent": when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the "present fair saleable value" of
the assets of such Person will, as of such date, exceed the amount of all
"liabilities of such Person, contingent or otherwise", as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) "debt" means liability on a "claim", and
(ii) "claim" means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

        "Specified Change of Control": a "Change of Control" (or any other
defined term having a similar purpose) as defined in the Senior Subordinated
Note Indenture.

19

--------------------------------------------------------------------------------

        "Specified Hedge Agreement": any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Agent or Lender or any
affiliate thereof, as counterparty and (b) that has been designated by such
Agent or Lender, as the case may be, and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement, and any other Hedge
Agreements listed on Schedule 1.1(b) without given effect to any extension of
the termination or maturity date thereof. The designation of any Hedge Agreement
as a Specified Hedge Agreement shall not create in favor of the Agent, Lender or
affiliate thereof that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement.

        "Subject Properties": as defined in Section 6.17(a).

        "Subsidiary": as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Borrower.

        "Subsidiary Guarantor": a Subsidiary that (i) is a Domestic Subsidiary
that is a Wholly Owned Subsidiary, (ii) provides a guarantee of any Indebtedness
of the Borrower (other than the Loans) or (iii) becomes a party to the Loan
Documents pursuant to Section 8.9(c).

        "Swingline Commitment": the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

        "Swingline Lender": The Bank of New York, in its capacity as the lender
of Swingline Loans.

        "Swingline Loans": as defined in Section 3.3.

        "Swingline Participation Amount": as defined in Section 3.4.

        "Syndication Agent": as defined in the preamble to this Agreement.

        "Term Commitment": as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading "Term Commitment" under such
Lender's name on such Lender's Addendum. The original aggregate amount of the
Term Commitments is $290,000,000.

        "Term Lender": each Lender that has a Term Commitment or that holds a
Term Loan.

        "Term Loan": as defined in Section 2.1.

        "Term Percentage": as to any Term Lender at any time, the percentage
which such Lender's Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender's Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

        "Title Insurance Company": as defined in Section 7.1(k)(ii).

        "Title Policy": as defined in Section 7.1(k)(iii).

        "Title Policy Insured Amount": as defined in Section 7.1(k)(iii).

        "Total Revolving Commitments": at any time, the aggregate amount of the
Revolving Commitments of all the Lenders.

20

--------------------------------------------------------------------------------

        "Total Revolving Extensions of Credit": at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

        "Transferee": any Assignee or Participant.

        "Type": as to any Loan, its nature as a Base Rate Loan or a Eurocurrency
Loan.

        "UK Property": as defined in Section 9.2(i).

        "United States": the United States of America.

        "Wholly Owned Subsidiary": as to any Person, any other Person all of the
Capital Stock of which (other than directors' qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

        1.2    Other Definitional Provisions.    (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

        (b)    As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation", (iii) the word "incur" shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
"incurred" and "incurrence" shall have correlative meanings), (iv) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

        (c)    The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

        (d)    The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        1.3    Currency Conversion.    (a) If more than one currency or currency
unit are at the same time recognized by the central bank of any country as the
lawful currency of that country, then (i) any reference in the Loan Documents
to, and any obligations arising under the Loan Documents in, the currency of
that country shall be translated into or paid in the currency or currency unit
of that country designated by the Administrative Agent and (ii) any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down by the Administrative Agent as
it deems appropriate.

        (b)    If a change in any currency of a country occurs, this Agreement
shall be amended (and each party hereto agrees to enter into any supplemental
agreement necessary to effect any such amendment) to the extent that the
Administrative Agent determines such amendment to be necessary to reflect the
change in currency and to put the Lenders in the same position, so far as
possible, that they would have been in if no change in currency had occurred.

21

--------------------------------------------------------------------------------

SECTION 2.    AMOUNT AND TERMS OF TERM COMMITMENTS

        2.1    Term Commitments.    Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan denominated in Dollars (a
"Term Loan") to the Borrower on the Closing Date in an amount not to exceed the
amount of the Term Commitment of such Lender. The Term Loans may from time to
time be Eurocurrency Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 5.3.

        2.2    Procedure for Term Loan Borrowing.    The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed. The
Term Loans made on the Closing Date shall initially be Base Rate Loans and shall
not be converted to Eurocurrency Loans prior to the date which is three Business
Days after the Closing Date. Upon receipt of such notice the Administrative
Agent shall promptly notify each Term Lender thereof. Not later than 12:00 Noon,
New York City time, on the Closing Date each Term Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall credit the account of the Borrower on the books
of such office of the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Term Lenders in immediately
available funds.

        2.3    Repayment of Term Loans.    The Term Loan of each Lender shall
mature in 24 consecutive quarterly installments, commencing on March 31, 2003,
each of which shall be in an amount equal to the product of (i) such Lender's
Term Percentage multiplied by (ii) an amount equal to the aggregate

22

--------------------------------------------------------------------------------

amount of Term Loans outstanding on the Closing Date multiplied by (iii) the
percentage set forth below opposite such installment:

Installment


--------------------------------------------------------------------------------

  Percentage of
Principal Amount

--------------------------------------------------------------------------------

  March 31, 2003   0.25 % June 30, 2003   0.25 % September 30, 2003   0.25 %
December 31, 2003   0.25 % March 31, 2004   0.25 % June 30, 2004   0.25 %
September 30, 2004   0.25 % December 31, 2004   0.25 % March 31, 2005   0.25 %
June 30, 2005   0.25 % September 30, 2005   0.25 % December 31, 2005   0.25 %
March 31, 2006   0.25 % June 30, 2006   0.25 % September 30, 2006   0.25 %
December 31, 2006   0.25 % March 31, 2007   0.25 % June 30, 2007   0.25 %
September 30, 2007   0.25 % December 31, 2007   0.25 % March 31, 2008   23.75 %
June 30, 2008   23.75 % September 30, 2008   23.75 % December 31, 2008   23.75 %

SECTION 3.    AMOUNT AND TERMS OF REVOLVING COMMITMENTS

        3.1    Revolving Commitments.    a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
denominated in Dollars ("Revolving Loans") to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender's Revolving Percentage of
the sum of (i) the L/C Obligations then outstanding, (ii) the aggregate
principal amount of the Swingline Loans then outstanding and (iii) the Dollar
Equivalent of the aggregate principal amount of the Foreign Currency Loans then
outstanding, does not exceed the amount of such Lender's Revolving Commitment.
During the Revolving Commitment Period, the Borrower may use the Revolving
Commitments by borrowing, prepaying and reborrowing the Revolving Loans, in
whole or in part, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurocurrency Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 5.3.

23

--------------------------------------------------------------------------------

        (b)    The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

        3.2    Procedure for Revolving Loan Borrowing.    The Borrower may
borrow under Section 3.1 during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurocurrency Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor. Any Revolving Loans made on the Closing Date shall
initially be Base Rate Loans. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or
a whole multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $100,000, such lesser amount) and
(y) in the case of Eurocurrency Loans denominated in Dollars, $3,000,000 or a
whole multiple of $500,000 in excess thereof; provided, that the Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are Base Rate Loans in other amounts pursuant to Section 3.4.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof. Each Revolving Lender will
make the amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

        3.3    Swingline Commitment.    (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans denominated in
Dollars ("Swingline Loans") to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender's other
outstanding Revolving Extensions of Credit hereunder, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be Base Rate Loans only.

        (b)    The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the 30th day after such Swingline Loan is made; provided
that, during each calendar month, there shall be at least two consecutive
Business Days during which the outstanding balance of the Swingline Loans shall
be zero.

        3.4    Procedure for Swingline Borrowing; Refunding of Swingline
Loans.    (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $250,000 or a whole multiple of $100,000 in excess

24

--------------------------------------------------------------------------------

thereof. Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

        (b)    The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day's notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender's Revolving Percentage of the aggregate amount of the Swingline Loans
(the "Refunded Swingline Loans") outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower's accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

        (c)    If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 3.4(b), one of the events described in Section 10(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 3.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 3.4(b) (the "Refunding Date"),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the "Swingline
Participation Amount") equal to (i) such Revolving Lender's Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

        (d)    Whenever, at any time after the Swingline Lender has received
from any Revolving Lender such Lender's Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender's participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender's pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

        (e)    Each Revolving Lender's obligation to make the Loans referred to
in Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 7; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any

25

--------------------------------------------------------------------------------

breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

        3.5    Commitment Fees, etc.    (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first of such dates to occur after the date
hereof.

        (b)    The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates previously agreed to in writing by the Borrower
and the Administrative Agent.

        3.6    Termination or Reduction of Revolving Commitments.    The
Borrower shall have the right, upon not less than three Business Days' notice to
the Administrative Agent, to terminate the Revolving Commitments or, from time
to time, to reduce the amount of the Revolving Commitments; provided that no
such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans,
Swingline Loans and Foreign Currency Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect.

        3.7    L/C Commitment.    (a) Subject to the terms and conditions
hereof, each Issuing Lender, in reliance on the agreements of the other
Revolving Lenders set forth in Section 3.10(a), agrees to issue letters of
credit ("Letters of Credit") for the account of the Borrower on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars or a Foreign Currency
and (ii) expire no later than the earlier of (x) the first anniversary of its
date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).

        (b)    No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

        (c)    The Letters of Credit listed on Schedule 3.7 (the "Existing
Letters of Credit") were issued under the Existing Credit Agreement by The Bank
of New York, as Issuing Lender, and, from and after the Closing Date, such
Existing Letters of Credit shall for all purposes constitute Letters of Credit
hereunder.

        3.8    Procedure for Issuance of Letter of Credit.    The Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Upon receipt of any Application, an Issuing Lender
will notify the Administrative Agent of the amount, the beneficiary and the
requested expiration of the requested Letter of Credit, and upon receipt of
confirmation from the Administrative Agent that after giving effect to the
requested issuance, the Available Revolving Commitments would not be less than
zero, such Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter

26

--------------------------------------------------------------------------------

of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by such Issuing Lender and the Borrower. Each Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower (with a copy to the
Administrative Agent) promptly following the issuance thereof. Each Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
issued by such Issuing Lender (including the amount thereof).

        3.9    Fees and Other Charges.    (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to the relevant Issuing Lender for its own account a fronting fee on
the undrawn and unexpired amount of each Letter of Credit as agreed by the
Borrower and the Issuing Lender, payable quarterly in arrears on each L/C Fee
Payment Date after the Issuance Date.

        (b)    In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit to the extent that the fees and expenses associated with the issuance of
such Letter of Credit exceed the fronting fee therefore as specified in
Section 3.9(a).

        3.10    L/C Participations.    (a) Each Issuing Lender irrevocably
agrees to grant and hereby grants to each L/C Participant, and, to induce such
Issuing Lender to issue Letters of Credit hereunder, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant's own account and risk an undivided interest equal to such L/C
Participant's Revolving Percentage in each Issuing Lender's obligations and
rights under and in respect of each Letter of Credit issued by such Issuing
Lender hereunder and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the Borrower in accordance with the terms of this Agreement, the related
Reimbursement Obligation shall be converted to Dollars pursuant to Section 3.11
and such L/C Participant shall pay to the Administrative Agent upon demand of
such Issuing Lender an amount equal to such L/C Participant's Revolving
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. The Administrative Agent shall promptly forward such amounts to the
relevant Issuing Lender.

        (b)    If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of such Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Administrative Agent for the
account of the relevant Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount

27

--------------------------------------------------------------------------------

with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans under the Revolving Facility. A certificate of
such Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

        (c)    Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or such Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of Collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, the Administrative Agent or such Issuing Lender,
as the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent or such Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or such Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of such
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or such Issuing Lender, as the case may be, to it.

        (d)    Each L/C Participant's obligation to purchase participating
interests pursuant to Section 3.10(b) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant or
the Borrower may have against any Issuing Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 7; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

        3.11    Reimbursement Obligation of the Borrower.    The Borrower agrees
to reimburse each Issuing Lender on the Business Day (or the third Business Day
in the event of a Foreign Currency draft) next succeeding the Business Day on
which such Issuing Lender notifies the Borrower of the date and amount of a
draft presented under any Letter of Credit and paid by such Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
reasonable costs or expenses incurred by such Issuing Lender in connection with
such payment. Each such payment shall be made to the relevant Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds, provided that if the Borrower does not reimburse such Issuing
Lender for any draft paid by such Issuing Lender under any Letter of Credit
issued by such Issuing Lender in a Foreign Currency on the date required
pursuant to the first sentence of this Section 3.11, such Issuing Lender shall
convert such Reimbursement Obligation into Dollars at the rate of exchange then
available to such Issuing Lender in the interbank market where its foreign
currency exchange operations in respect of such Foreign Currency are then being
conducted and the Borrower shall thereafter be required to reimburse such
Issuing Lender in Dollars for such Reimbursement Obligation (in the amount so
converted). Interest shall be payable on any such amounts denominated in Dollars
from the date on which the relevant draft is paid until the relevant Issuing
Lender receives payment in full at the rate set forth in (i) until the Business
Day next succeeding the date of the relevant notice, Section 5.5(b) and
(ii) thereafter, Section 5.5(c). Interest shall be payable on any such amounts
denominated in a Foreign Currency from the date on which the relevant draft is
paid until the relevant Issuing Lender receives payment in full or conversion to
Dollars as provided herein at the rate determined by the relevant Issuing Lender
as its cost of funding such payment. Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of
Section 10(f) shall have occurred and be continuing with respect to the
Borrower, in which case the procedures specified in Section 3.10 for funding by
L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to

28

--------------------------------------------------------------------------------

Section 3.4 of Swingline Loans) in the amount of such drawing except that, in
such event, Borrower is not deemed to have given any representations and
warranties pursuant to Section 7.2. The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Loans (or,
if applicable, Swingline Loans) could be made, pursuant to Section 3.2 or, if
applicable, Section 3.4), if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from such
Issuing Lender of such drawing under such Letter of Credit.

        3.12    Obligations Absolute.    The Borrower's obligations under
Section 3.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender not shall be responsible for, and the Borrower's
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower agrees that any action taken or omitted by an Issuing Lender under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence or willful misconduct and in
accordance with the standards of care specified in the Uniform Commercial Code
of the State of New York and UCP 500, shall be binding on the Borrower and shall
not result in any liability of such Issuing Lender to the Borrower.

        3.13    Letter of Credit Payments.    If any draft shall be presented
for payment under any Letter of Credit, the relevant Issuing Lender shall
promptly notify the Borrower of the date and amount thereof. The responsibility
of the relevant Issuing Lender to the Borrower in connection with any draft
presented for payment under any Letter of Credit issued by such Issuing Lender
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining in compliance with UCP 500 that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with the
requirements of such Letter of Credit.

        3.14    Applications.    To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.

        3.15    Foreign Currency Subfacility.    (a) Subject to the terms and
conditions hereof, the Foreign Currency Lenders agree to make loans (each, a
"Foreign Currency Loan") in one or more Foreign Currencies to the Borrower from
time to time during the Revolving Commitment Period, provided that, (i) after
giving effect to any such Foreign Currency Loan, the Total Revolving Extensions
of Credit at such time do not exceed the Total Revolving Commitments at such
time and (ii) after giving effect to such Foreign Currency Loan and the use of
proceeds thereof, the Dollar Equivalent of the aggregate outstanding principal
amount of Foreign Currency Loans does not exceed the Foreign Currency Sublimit.
During the Revolving Commitment Period, the Borrower may borrow, prepay and
reborrow Foreign Currency Loans in whole or in part, all in accordance with the
terms and conditions hereof.

        (b)    The Borrower shall repay all outstanding Foreign Currency Loans
on the Revolving Termination Date.

29

--------------------------------------------------------------------------------

        3.16    Procedure for Foreign Currency Loan Borrowings.    The Borrower
may borrow under Section 3.15 during the Revolving Commitment Period on any
Business Day, provided that, the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, three Business Days prior to the
requested Borrowing Date) specifying (a) the amount to be borrowed and the
Foreign Currency with respect thereto, (b) the requested Borrowing Date and
(c) the initial Interest Periods with respect thereto. Upon receipt of such
notice, the Administrative Agent shall promptly notify each Foreign Currency
Lender thereof and of the amount of such Foreign Currency Lender's Loan to be
made as part of the requested borrowing. Each borrowing of Foreign Currency
Loans shall be a Eurocurrency Loan in a minimum amount equal to the Foreign
Currency Equivalent of $3,000,000 in the relevant Foreign Currency or a whole
multiple of $1,000,000. Each Foreign Currency Lender shall make each Foreign
Currency Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 11:00 A.M., New York City time, to
the account of the Administrative Agent most recently designated by it for such
purposes for Foreign Currency Loans by notice to the Foreign Currency Lenders.
The Administrative Agent will make such Foreign Currency Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account in accordance with instructions provided by the Borrower to the
Administrative Agent.

        3.17    Foreign Currency Loan Fees, Commissions and Other
Charges.    (a) The Borrower shall pay to each Foreign Currency Lender with
respect to each Foreign Currency Loan made by such Foreign Currency Lender, for
the account of such Foreign Currency Lender, a fronting fee with respect to the
period from and including the date of such Foreign Currency Loan to but
excluding the date of repayment thereof computed at a rate per annum to be
agreed upon by such Foreign Currency Lender and the Borrower on the average
daily principal amount of such Foreign Currency Loan outstanding during the
period for which such fee is calculated. Such fronting fee shall be payable in
the applicable Foreign Currency in arrears on each Fee Payment Date to occur
after the making of such Foreign Currency Loan and shall be nonrefundable.

        (b)    The Borrower shall pay to the Administrative Agent for the
account of the Foreign Currency Participants, a participation fee with respect
to each Foreign Currency Loan for the period from and including the date of such
Foreign Currency Loan to but excluding the date of repayment thereof, computed
at a rate per annum equal to the Applicable Margin in respect of Eurocurrency
Loans that are Revolving Loans from time to time in effect on the average daily
principal amount of such Foreign Currency Loan outstanding during the period for
which such fee is calculated. Such fee shall be shared ratably among the Foreign
Currency Participants in accordance with their respective Revolving Percentages.
Such commission shall be payable in Dollars (based on the Dollar Equivalent of
the amount calculated as set forth in Section 3.2) in arrears on each Fee
Payment Date to occur after the making of such Foreign Currency Loan and shall
be nonrefundable.

        (c)    The Administrative Agent shall, promptly following its receipt
thereof, distribute to each Foreign Currency Lender and the Foreign Currency
Participants all fees received by the Administrative Agent for their respective
accounts pursuant to this Section 3.17.

        (d)    In addition to the foregoing fees, the Borrower shall pay or
reimburse each Foreign Currency Lender and the Administrative Agent for such
normal and customary costs and expenses as are incurred or charged by such
Foreign Currency Lender or the Administrative Agent in connection with the
conversion of any Foreign Currency into Dollars pursuant to Section 3.18.

        3.18    Participations in Foreign Currency Loans.    (a) Each Foreign
Currency Lender irrevocably agrees to grant and hereby grants to each Foreign
Currency Participant, and, to induce such Foreign Currency Lender to make
Foreign Currency Loans hereunder, each such Foreign Currency Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Foreign Currency Lender, on the terms and conditions set forth below, for
such Foreign Currency Participant's own account and risk, an undivided interest
equal to such Foreign Currency Participant's Revolving

30

--------------------------------------------------------------------------------

Percentage in such Foreign Currency Lender's obligations and rights under and in
respect of each Foreign Currency Loan made by such Foreign Currency Lender
hereunder. On any Conversion Date or on any other date if any amount in respect
of the principal, interest or fees owing to such Foreign Currency Lender in
respect of a Foreign Currency Loan is not paid when due in accordance with the
terms of this Agreement, such unpaid amount shall be converted into an amount
denominated in Dollars at the applicable Exchange Rate on the date of such
conversion, as determined by the Administrative Agent in accordance with the
terms hereof (and shall thereafter be denominated in Dollars for purposes of
this Agreement), and each such Foreign Currency Participant hereby
unconditionally and irrevocably agrees to pay to the Administrative Agent for
the account of such Foreign Currency Lender upon demand an amount in Dollars
equal to such Foreign Currency Participant's Revolving Percentage of such unpaid
amount denominated in Dollars. The Administrative Agent shall promptly forward
such amounts to the relevant Foreign Currency Lender. Each Foreign Currency
Participant's obligation to make the payment referred to in the immediately
preceding sentence shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Foreign Currency
Participant or the Borrower may have against any Foreign Currency Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Loan Party or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. Each Lender shall pay the purchase price of its
undivided participating interests (as determined by the Administrative Agent) by
wire transfer of immediately available funds to the Administrative Agent (and
the Administrative Agent shall promptly distribute such funds to the relevant
Foreign Currency Lenders).

        (b)    If any amount required to be paid by any Foreign Currency
Participant to any Foreign Currency Lender pursuant to Section 3.18(a) is not
paid to such Foreign Currency Lender when due but is paid within three Business
Days after the date such payment is due, such Foreign Currency Participant shall
pay to such Foreign Currency Lender on demand an amount equal to the product of
(i) such amount, times (ii) the Eurocurrency Rate for Loans denominated in
Dollars during the period from and including the date such payment is required
to the date on which such payment is immediately available to such Foreign
Currency Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any Foreign Currency Participant pursuant to
Section 3.18(a) is not in fact made available to any Foreign Currency Lender by
such Foreign Currency Participant within three Business Days after the date such
payment is due, such Foreign Currency Lender shall be entitled to recover from
such Foreign Currency Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum equal to the rate applicable
thereto in accordance with the preceding sentence plus the Applicable Margin in
respect of Revolving Loans which are Base Rate Loans. A certificate of any
Foreign Currency Lender submitted to any Foreign Currency Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

        (c)    Whenever, at any time after any Foreign Currency Lender has
received from any Foreign Currency Participant the full amount owing by such
Foreign Currency Participant pursuant to and in accordance with Section 3.18(a)
in respect of any Foreign Currency Loan, such Foreign Currency Lender receives
any payment related to such Foreign Currency Loan (whether directly from the
Borrower or otherwise, as the case may be, including proceeds of Collateral
applied thereto by such Foreign Currency Lender), or any payment of interest on
account thereof, such Foreign Currency Lender will distribute to such Foreign
Currency Participant its pro rata share thereof; provided, however, that if any
such payment received by any Foreign Currency Lender shall be required to be
returned by such Foreign Currency Lender, each Foreign Currency Participant
shall return to such Foreign Currency Lender the portion thereof previously
distributed by such Foreign Currency Lender to it.

31

--------------------------------------------------------------------------------

SECTION 4.    AMOUNTS AND TERMS OF ADDITIONAL COMMITMENTS

        4.1    Revolving Credit Commitment Increases.    (a) In the event that
the Borrower wishes to increase the Total Revolving Commitments at any time
during the Increase Option Period when no Default or Event of Default has
occurred and is continuing, it shall notify the Administrative Agent in writing
of the amount (the "Revolving Offered Increase Amount") of such proposed
increase (such notice, a "Revolving Commitment Increase Notice") in a minimum
amount equal to at least $10,000,000. The Borrower may, at its election,
(i) offer one or more of the Lenders the opportunity to provide all or a portion
of any Revolving Offered Increase Amount pursuant to paragraph (c) below and/or
(ii) with the consent of the Syndication Agent, the Swingline Lender, each
Issuing Lender, each Foreign Currency Lender and the Administrative Agent (which
consent shall not be unreasonably withheld), offer one or more additional banks,
financial institutions or other entities the opportunity to provide all or a
portion of such Revolving Offered Increase Amount pursuant to paragraph (b)
below. Each Revolving Commitment Increase Notice shall specify which Lenders
and/or banks, financial institutions or other entities the Borrower desires to
provide such Revolving Offered Increase Amount. The Borrower or, if requested by
the Borrower, the Administrative Agent will notify such Lenders, and/or banks,
financial institutions or other entities of such offer.

        (b)    Any additional bank, financial institution or other entity which
the Borrower selects to offer participation in any increased Total Revolving
Commitments and which elects to become a party to this Agreement and provide a
Revolving Commitment in an amount so offered and accepted by it pursuant to
clause (ii) of Section 4.1(a) shall execute a New Lender Supplement with the
Borrower and the Administrative Agent, substantially in the form of Exhibit D-1,
whereupon such bank, financial institution or other entity (herein called a "New
Revolving Lender") shall become a Lender for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, provided that the Revolving Commitment of any such
New Revolving Lender shall be in an amount not less than $2,500,000.

        (c)    Any Lender which accepts an offer to it by the Borrower to
increase its Revolving Commitment pursuant to clause (i) of Section 4.1(a)
shall, in each case, execute a Commitment Increase Supplement with the Borrower,
the Syndication Agent, the Issuing Bank and the Administrative Agent,
substantially in the form of Exhibit D-2, whereupon such Lender shall be bound
by and entitled to the benefits of this Agreement with respect to the full
amount of its Revolving Commitment as so increased.

        (d)    On any Increase Effective Date pursuant to Section 4.1, (i) each
bank, financial institution or other entity that is a New Revolving Lender
pursuant to Section 4.1(b) or any Lender which has increased its Revolving
Commitment pursuant to Section 4.1(c) shall make available to the Administrative
Agent such amounts in immediately available funds as the Administrative Agent
shall determine, for the benefit of the other relevant Lenders, as being
required in order to cause, after giving effect to such increase and the use of
such amounts to make payments to such other relevant Lenders, each Lender's
portion of the outstanding Revolving Loans of all the Lenders to equal its
Revolving Percentage of such outstanding Revolving Loans and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Revolving Commitments (with such reborrowing
to consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower in accordance with the
requirements of Section 3.2). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence in respect of each Eurocurrency Loan
denominated in Dollars shall be subject to indemnification by the Borrower
pursuant to the provisions of Section 5.11 if the deemed payment occurs other
than on the last day of the related Interest Periods.

        (e)    Notwithstanding anything to the contrary in this Section 4.1,
(i) in no event shall any transaction effected pursuant to this Section 4.1
cause the sum of Total Revolving Commitments and

32

--------------------------------------------------------------------------------


Term Commitments to exceed $360,000,000, (ii) in no event may the Borrower
deliver more than two Revolving Commitment Increase Notices, (iii) in no event
shall there be more than two Increase Effective Dates and (iv) no Lender shall
have any obligation to increase its Revolving Credit Commitment unless it agrees
to do so in its sole discretion.

        (f)    The Administrative Agent shall have received on or prior to each
Increase Effective Date, for the benefit of the Lenders, (i) a legal opinion of
counsel to the Borrower covering such matters as are customary for transactions
of this type and such other matters as may be reasonably requested by the
Administrative Agent and (ii) certified copies of resolutions of the Borrower
authorizing such Revolving Offered Increase Amount.

SECTION 5.    GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

        5.1    Optional Prepayments.    (a) The Borrower may at any time and
from time to time prepay the Loans (other than Foreign Currency Loans), in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurocurrency Loans denominated in Dollars and at least one Business Day prior
thereto in the case of Base Rate Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurocurrency Loans
denominated in Dollars or Base Rate Loans; provided, that if a Eurocurrency Loan
denominated in Dollars is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 5.11. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

        (b)    The Borrower may at any time and from time to time prepay Foreign
Currency Loans, in whole or in part, without premium or penalty except as
specified in Section 5.11, upon irrevocable notice (which notice must be
received by the Administrative Agent prior to 11:00 A.M., New York City time,
three Business Days before the date of prepayment) specifying the date and
amount of prepayment. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with any
amounts payable pursuant to Section 5.11 and accrued interest to such date on
the amount prepaid. Partial prepayments of Foreign Currency Loans shall be in a
minimum principal amount equal to the Foreign Currency Equivalent of $1,000,000
in the relevant Foreign Currency or a multiple of the Foreign Currency
Equivalent of $100,000 in the relevant Foreign Currency in excess thereof.

        5.2    Mandatory Prepayments.    (a) If any Capital Stock shall be
issued by any Group Member (other than to any other Group Member), an amount
equal to 50% of the Net Cash Proceeds thereof shall be applied no later than one
Business Day following the date of such issuance toward the prepayment of the
Term Loans as set forth in Section 5.2(e).

        (b)    If any Indebtedness shall be incurred by any Group Member (other
than Excluded Indebtedness), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied no later than one Business Day following the date of
such incurrence toward the prepayment of the Term Loans as set forth in
Section 5.2(e).

        (c)    If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied no
later than one Business Day following such date toward the

33

--------------------------------------------------------------------------------


prepayment of the Term Loans as set forth in Section 5.2(e); provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales and Recovery Events that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed $20,000,000 in any fiscal
year of the Borrower and (ii) on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 5.2(e).

        (d)    If, for any fiscal year of the Borrower commencing with the
fiscal year ending December 31, 2003, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans as
set forth in Section 5.2(e). Each such prepayment shall be made on a date (an
"Excess Cash Flow Application Date") no later than five days after the earlier
of (i) the date on which the financial statements of the Borrower referred to in
Section 8.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

        (e)    Amounts to be applied in connection with prepayments made
pursuant to Section 5.2 shall be applied to the prepayment of the Term Loans in
accordance with Section 5.8(b). The application of any prepayment pursuant to
Section 5.2 shall be made, first, to Base Rate Loans and, second, to
Eurocurrency Loans. Each prepayment of the Loans under Section 5.2 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

        (f)    If, on any Calculation Date, (i) the Dollar Equivalent of the
aggregate outstanding principal amount of Foreign Currency Loans exceeds an
amount equal to 105% of the Foreign Currency Sublimit or (ii) the Total
Revolving Extensions of Credit exceed the Total Revolving Commitments on such
date, the Borrower shall, without notice or demand, immediately repay such of
the outstanding Loans in an aggregate principal amount such that, after giving
effect thereto, (x) the Dollar Equivalent of the aggregate outstanding principal
amount of Foreign Currency Loans does not exceed the Foreign Currency Sublimit
and (y) the Total Revolving Extensions of Credit do not exceed the Total
Revolving Commitments, together with interest accrued to the date of such
payment or prepayment on the principal so prepaid if required hereby and any
amounts payable under Section 5.11 in connection therewith. Any prepayment of
Revolving Loans shall first be applied to prepay any outstanding Swingline
Loans. The Borrower may in lieu of prepaying Foreign Currency Loans in order to
comply with this paragraph deposit amounts in the relevant Foreign Currency
Currencies in a Cash Collateral Account in accordance with the next succeeding
sentence equal to the aggregate principal amount of Foreign Currency Loans
required to be prepaid. To the extent that after giving effect to any prepayment
of Loans required by this paragraph, the Total Revolving Extensions of Credit at
such time exceed the Total Revolving Commitments at such time, the Borrower
shall, without notice or demand, immediately deposit in a Cash Collateral
Account upon terms reasonably satisfactory to the Administrative Agent an amount
equal to the amount by which Total Revolving Extensions of Credit exceed the
Total Revolving Commitments. The Administrative Agent shall apply any cash
deposited in the Cash Collateral Account (to the extent thereof) to pay any
Reimbursement Obligations which are or become due thereafter and/or to repay
Foreign Currency Loans at the end of the Interest Periods therefor, provided
that, (x) the Administrative Agent shall release to the Borrower from time to
time such portion of the amount on deposit in the Cash Collateral Account to the
extent such amount is not required to be so deposited in order for the Borrower
to be in compliance with this paragraph and (y) the Administrative Agent may so
apply such cash at any time after the occurrence and during the continuation of
an Event of Default. "Cash Collateral Account" means an account specifically
established by the Borrower with the Administrative Agent for purposes of this
Section 5.2 and hereby pledged to the Administrative Agent and over which the
Administrative Agent shall have exclusive dominion and control, including the
right of withdrawal for application in accordance with this Section 5.2.

34

--------------------------------------------------------------------------------


        5.3    Conversion and Continuation Options.    (a) The Borrower may
elect from time to time to convert Eurocurrency Loans denominated in Dollars to
Base Rate Loans by giving the Administrative Agent at least two Business Days'
prior irrevocable notice of such election, provided that any such conversion of
Eurocurrency Loans denominated in Dollars may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert Base Rate Loans to Eurocurrency Loans denominated in Dollars by
giving the Administrative Agent at least three Business Days' prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurocurrency Loan denominated in Dollars when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

        (b)    Any Eurocurrency Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term "Interest Period" set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Eurocurrency Loan denominated in Dollars under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Eurocurrency Loans denominated in Dollars shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period and, if the Borrower shall fail to give such notice of continuation of a
Foreign Currency Loan, such Foreign Currency Loan shall be automatically
continued for an Interest Period of one month. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

        5.4.    Limitations on Eurocurrency Tranches.    Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurocurrency Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans comprising each Eurocurrency Tranche shall be
equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof and
(b) no more than ten Eurocurrency Tranches shall be outstanding at any one time.

        5.5.    Interest Rates and Payment Dates.    (a) Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate determined for such
day plus, in the case of Eurocurrency Loans denominated in Dollars, the
Applicable Margin.

        (b)    Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.

        (c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Facility plus 2%, and (ii) if
all or a portion of any interest payable on any Loan or Reimbursement Obligation
or any commitment fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to (A) the rate then
applicable to Base Rate Loans under

35

--------------------------------------------------------------------------------

the relevant Facility plus 2% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Facility plus2%), in the case of amounts that are owing in
Dollars, or (B)(I) the Eurocurrency Rate in respect of the relevant Foreign
Currency plus (II) 2%, in the case of amounts owing that are denominated in
Foreign Currencies, in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

        (d)    Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

        5.6.    Computation of Interest and Fees.    (a) Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to (i) Base Rate Loans the
rate of interest on which is calculated on the basis of the Prime Rate and
(ii) Foreign Currency Loans denominated in British Pounds Sterling, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from
a change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

        (b)    Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 5.5(a).

        5.7.    Inability to Determine Interest Rate.    If prior to the first
day of any Interest Period:

        (a)    the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurocurrency Rate for
such Interest Period, or

        (b)    the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility or any Foreign
Currency Lender that the Eurocurrency Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period, or

        (c)    a Foreign Currency Lender shall have determined (which
determination shall be conclusive and binding upon the Borrower, absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurocurrency Rate for
such Interest Period in respect of any Foreign Currency (any such Foreign
Currency is referred to as an "Affected Foreign Currency"),

the Administrative Agent (or the relevant Foreign Currency Lender in the case of
clause (c) above) shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders (and, in the case of any notice by a Foreign
Currency Lender, the Administrative Agent) as soon as practicable thereafter. If
such notice is given (x) pursuant to clause (a) or (b) of this Section 5.7 in
respect of Eurocurrency Loans denominated in Dollars, then (i) any Eurocurrency
Loans denominated in Dollars under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as Base Rate Loans, (ii) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurocurrency Loans denominated in Dollars shall
be continued as

36

--------------------------------------------------------------------------------

Base Rate Loans and (iii) any outstanding Eurocurrency Loans denominated in
Dollars under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans and (y) in respect of any
Foreign Currency Loans, then (i) any Foreign Currency Loans in an Affected
Foreign Currency requested to be made on the first day of such Interest Period
shall not be made and (ii) any outstanding Foreign Currency Loans in an Affected
Foreign Currency shall be due and payable on the first day of such Interest
Period. Until such notice has been withdrawn by the Administrative Agent (or the
relevant Foreign Currency Lender in the case of clause (c) above), no further
Eurocurrency Loans denominated in Dollars under the relevant Facility or Foreign
Currency Loans in an Affected Foreign Currency shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.

        5.8.    Pro Rata Treatment and Payments.    (a) Each borrowing by the
Borrower from the Lenders hereunder (other than the Foreign Currency Lenders),
each payment by the Borrower on account of any commitment fee and any reduction
of the Commitments of the Lenders shall be made pro rata according to the
respective Term Percentages or Revolving Percentages, as the case may be, of the
relevant Lenders. Each borrowing by the Borrower from the Foreign Currency
Lenders, each payment by the Borrower on account of any fronting fee and any
reduction of the Foreign Currency Sublimit shall be made pro rata to the Foreign
Currency Lenders.

        (b)    Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans pro rata based upon the then remaining principal amount thereof. Amounts
repaid or prepaid on account of the Term Loans may not be reborrowed.

        (c)    Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders. Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letters of Credit. Each payment (including
each prepayment) by the Borrower on account of principal of and interest on the
Foreign Currency Loans shall be made pro rata according to the respective
outstanding principal amounts of the Foreign Currency Loans then held by the
Foreign Currency Lenders.

        (d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders or the Foreign Currency Lenders, as applicable, promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

        (e)    Unless the Administrative Agent shall have been notified in
writing by any Lender or Foreign Currency Lender prior to a borrowing that such
Lender or Foreign Currency Lender will not make the amount that would constitute
its share of such borrowing available to the Administrative Agent, the

37

--------------------------------------------------------------------------------


Administrative Agent may assume that such Lender or Foreign Currency Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Foreign Currency Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon at
a rate per annum reasonably determined by the Administrative Agent to be the
cost to it of funding such amount for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender or Foreign Currency Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender's share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower. If
such Foreign Currency Lender's share of such borrowing is not made available to
the Administrative Agent by such Foreign Currency Lender within three Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at a rate per annum reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount, on demand, from the Borrower.

        (f)    Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders or the
Foreign Currency Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each Foreign Currency Lender to which
any amount which was made available pursuant to the preceding sentence, such
amount with interest thereon at a rate per annum reasonably determined by the
Administrative Agent to be the cost to it of funding such amount. Nothing herein
shall be deemed to limit the rights of the Administrative Agent, any Lender or
any Foreign Currency Lender against the Borrower.

        5.9.    Requirements of Law.    (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

        (i)    shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurocurrency Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Non-Excluded Taxes covered by
Section 5.10 and changes in the rate of tax on the overall net income of such
Lender);

        (ii)    shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate hereunder; or

38

--------------------------------------------------------------------------------

        (iii)    shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit or participating in Foreign Currency Loans, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

        (b)    If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender's or such corporation's capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or such corporation's policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender's intention to claim compensation therefor; and provided, further, that,
if the circumstances giving rise to such claim have a retroactive effect, then
such six-month period shall be extended to include the period of such
retroactive effect.

        (c)    If any Governmental Authority of the jurisdiction of any Foreign
Currency (or any other jurisdiction in which the funding operations of any
Foreign Currency Lender shall be conducted with respect to such Foreign
Currency) shall have in effect any reserve, liquid asset or similar requirement
with respect to any category of deposits or liabilities customarily used to fund
loans in such Foreign Currency, or by reference to which interest rates
applicable to loans in such Foreign Currency are determined, and the result of
such requirement shall be to increase the cost to such Foreign Currency Lender
of making or maintaining any Foreign Currency Loan in such Foreign Currency, and
such Foreign Currency Lender shall deliver to the Borrower a notice requesting
compensation under this paragraph, then the Borrower will pay to such Foreign
Currency Lender on each Interest Payment Date with respect to each affected
Foreign Currency Loan an amount that will compensate such Foreign Currency
Lender for such additional cost.

        (d)    A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) setting forth the basis of calculation of such additional
amounts shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

        (e)    Notwithstanding any other provision of this Agreement, if,
(i) (A) the adoption of any law, rule or regulation after the date of this
Agreement, (B) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (C) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for any such Foreign Currency Lender to make or maintain any

39

--------------------------------------------------------------------------------


Foreign Currency Loan or to give effect to its obligations as contemplated
hereby with respect to any Foreign Currency Loan, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls, but excluding conditions otherwise covered by this Section 5.9) which
would make it impracticable for any Foreign Currency Lenders to make or maintain
Foreign Currency Loans denominated in the relevant currency after the date
hereof to, or for the account of, the Borrower, then:

        (i)    by written notice to the Borrower and to the Administrative
Agent, such Foreign Currency Lender or Foreign Currency Lenders may declare that
Foreign Currency Loans (in the affected currency or currencies) will not
thereafter (for the duration of such unlawfulness) be made by such Foreign
Currency Lender or Foreign Currency Lenders hereunder (or be continued for
additional Interest Periods), whereupon any request for a Foreign Currency Loan
(in the affected currency or currencies) or to continue a Foreign Currency Loan
(in the affected currency or currencies), as the case may be, for an additional
Interest Period) shall, as to such Foreign Currency Lender or Foreign Currency
Lenders only, be of no force and effect, unless such declaration shall be
subsequently withdrawn; and

        (ii)    all outstanding Foreign Currency Loans (in the affected currency
or currencies), made by such Foreign Currency Lender or Foreign Currency Lenders
shall be repaid on the last day of the then current Interest Period with respect
thereto or, if earlier, the date on which the applicable notice becomes
effective.

        (f)    For purposes of Section 5.9(e), a notice to the Borrower by any
Foreign Currency Lender shall be effective as to each Foreign Currency Loan made
by such Foreign Currency Lender, if lawful, on the last day of the Interest
Period currently applicable to such Foreign Currency Loan; in all other cases
such notice shall be effective on the date of receipt thereof by the Borrower.

        5.10    Taxes.    (a) All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on any Agent or any Lender as a result of a present or
former connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings ("Non-Excluded Taxes") or Other Taxes
are required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender's failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement or designates a new lending
office, except to the extent that such Lender's assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from the Borrower with
respect to such Non-Excluded Taxes pursuant to this paragraph.

40

--------------------------------------------------------------------------------

        (b)    In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure.

        (d)    Each Lender (or Transferee) that is not a "U.S. Person" as
defined in Section 7701(a)(30) of the Code (a "Non-U.S. Lender") shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of "portfolio interest", a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

        (e)    A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender's judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

        (f)    The agreements in this Section 5.10 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

        (g)    If any Lender or the Administrative Agent receives a refund
attributable to any Non-Excluded Taxes or Other Taxes paid by the Borrower or
for which the Lender or the Administrative Agent has received payment from the
Borrower hereunder, such Lender or the Administrative Agent, within 30 days of
such receipt, shall deliver to the Borrower the amount of such refund (including
any interest paid by the relevant Governmental Authority with respect to such
refund); provided however, that the Borrower agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Lender or the Administrative Agent
in the event that such Lender or the Administrative Agent is required to repay
such refund to such Governmental Authority. In addition, upon a written request
by

41

--------------------------------------------------------------------------------


the Borrower, any Lender and the Administrative Agent shall timely execute and
deliver to the Borrower such certificates, forms or other documents which can be
reasonably furnished consistent with the facts to assist the Borrower in
applying for refunds of Non-Excluded Taxes or Other Taxes remitted hereunder,
unless to do so will unduly prejudice or cause undue hardship to such Lender or
the Administrative Agent (as determined in the reasonable discretion of such
Lender or the Administrative Agent). This paragraph shall not be construed to
require any Lender or the Administrative Agent to make available its tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.

        5.11.    Indemnity.    The Borrower agrees to indemnify each Lender and
to hold each Lender harmless from any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurocurrency Loans or the conversion of Eurocurrency
Loans pursuant to Section 3.18(a), in each case, on a day that is not the last
day of an Interest Period with respect thereto. Such indemnification may include
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurocurrency market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

        5.12.    Change of Lending Office.    Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 5.9, 5.10(a) or
5.10(b) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 5.9, 5.10(a) or 5.10(b).

        5.13.    Replacement of Lenders.    The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 5.9, 5.10(a) or 5.10(b) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 5.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 5.9, 5.10(a) or 5.10(b), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 5.11 if any Eurocurrency
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative

42

--------------------------------------------------------------------------------


Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.6, (viii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 5.9, 5.10(a) or 5.10(b), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

        5.14.    Evidence of Debt.    (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.

        (b)    The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 12.6(b), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender's share thereof.

        (c)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 5.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

        (d)    The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Credit
Loans or Swingline Loans, as the case may be, of such Lender, substantially in
the forms of Exhibit I-1, I-2 or I-3, respectively, with appropriate insertions
as to date and principal amount.

        5.15.    Illegality.    Notwithstanding any other provision herein, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such
and convert Base Rate Loans to Eurocurrency Loans shall forthwith be canceled
and (b) such Lender's Loans then outstanding as Eurocurrency Loans, if any,
shall be converted automatically to Base Rate Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion of a Eurocurrency Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 5.11.

        5.16.    Foreign Currency Exchange Rate.    (a) No later than 1:00 P.M.,
New York City time, on each Calculation Date with respect to a Foreign Currency,
the Administrative Agent shall determine the Exchange Rate as of such
Calculation Date with respect to such Foreign Currency, provided that, upon
receipt of a borrowing request pursuant to Section 3.16 or a request for a
Letter of Credit denominated in a Foreign Currency pursuant to Section 3.8, the
Administrative Agent shall determine the Exchange Rate with respect to the
relevant Foreign Currency in accordance with the foregoing (it being
acknowledged and agreed that the Administrative Agent shall use such Exchange
Rate for the purposes of determining compliance with Section 3.15 with respect
to such borrowing request or Application). The Exchange Rates so determined
shall become effective on the first Business Day

43

--------------------------------------------------------------------------------


immediately following the relevant Calculation Date (a "Reset Date"), shall
remain effective until the next succeeding Reset Date and shall for all purposes
of this Agreement (other than Section 3.18(a), 5.7, 12.18 or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between Dollars and Foreign Currencies.

        (b)    No later than 5:00 P.M., New York City time, on each Reset Date
and each Borrowing Date with respect to Foreign Currency Loans, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Foreign Currency Loans then
outstanding (after giving effect to any Foreign Currency Loans to be made or
repaid on such date and the aggregate amount of the L/C Obligations then
outstanding).

        (c)    The Administrative Agent shall promptly notify the Borrower of
each determination of an Exchange Rate hereunder.

SECTION 6.    REPRESENTATIONS AND WARRANTIES

        To induce the Agents and the Lenders to enter into this Agreement and to
make the Loans and issue or participate in the Letters of Credit, the Borrower
hereby represents and warrants to each Agent and each Lender that:

        6.1.    Financial Condition.    The audited consolidated balance sheets
of the Borrower and its consolidated Subsidiaries as at December 31, 2000 and
December 31, 2001, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from KPMG LLP, present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at
September 30, 2002, and the related unaudited consolidated statements of income
and cash flows for the nine-month period ended on such date, present fairly the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the nine-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph or disclosed in
Sections 6.2 through 6.22. During the period from December 31, 2001 to and
including the date hereof there has been no Disposition by the Borrower and its
consolidated Subsidiaries of any material part of its business or property.

        6.2.    No Change.    Since December 31, 2001 there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

        6.3.    Corporate Existence; Compliance with Law.    Each Group Member
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent that
the failure to so qualify could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent

44

--------------------------------------------------------------------------------


that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

        6.4.    Power; Authorization; Enforceable Obligations.    Each Loan
Party has the power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Refinancing and the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 6.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect and (ii) the filings referred to in
Section 6.19. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

        6.5.    No Legal Bar.    The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

        6.6.    Litigation.    Except as described on Schedule 6.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

        6.7.    No Default.    No Group Member is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

        6.8.    Ownership of Property; Liens.    Each Group Member has title in
fee simple to, or a valid leasehold interest in, all its real property material
to its business, and, to its knowledge, good title to, or a valid leasehold
interest in, all its other property, and none of such property is subject to any
Lien except as permitted by Section 9.3, and as set forth on Schedule B to each
Title Policy.

        6.9.    Intellectual Property.    Each Group Member owns, or is licensed
to use, all material Intellectual Property necessary for the conduct of its
business as currently conducted. No claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim, except such claims that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.

45

--------------------------------------------------------------------------------


        6.10.    Taxes.    Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member); no tax Lien has been filed, and, to the knowledge of the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge.

        6.11.    Federal Regulations.    No part of the proceeds of any Loans,
and no other extensions of credit hereunder, will be used for "buying" or
"carrying" any "margin stock" within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

        6.12.    Labor Matters.    Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

        6.13.    ERISA.    Neither a Reportable Event nor an "accumulated
funding deficiency" (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period that would result in a material liability. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount in relation to the business of the Borrower. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

        6.14.    Investment Company Act; Other Regulations.    No Loan Party is
an "investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

        6.15.    Subsidiaries.    Except as disclosed to the Administrative
Agent by the Borrower in writing from time to time after the Closing Date,
(a) Schedule 6.15(a) sets forth the name and jurisdiction of incorporation of
each Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to

46

--------------------------------------------------------------------------------


employees, directors or other persons and directors' qualifying shares) of any
nature relating to any Capital Stock of the Borrower or any Subsidiary, except
as created by the Loan Documents or, as of the Closing Date, except as disclosed
on Schedule 6.15(b).

        6.16.    Use of Proceeds.    The proceeds of the Term Loans shall be
used to finance the Refinancing, to pay fees and expenses related to the
Refinancing and for general corporate purposes of the Borrower and its
Subsidiaries. The proceeds of the Revolving Loans shall be used, together with
the proceeds of the Swingline Loans and the Letters of Credit, for general
corporate purposes of the Borrower and its Subsidiaries. The proceeds of the
Foreign Currency Loans shall be used for general corporate purposes of the
Borrower and its Subsidiaries.

        6.17.    Environmental Matters.    Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

        (a)    the facilities and properties owned, leased or operated by any
Group Member (the "Subject Properties") do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
reasonably be expected to give rise to liability under, any applicable
Environmental Law;

        (b)    no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Subject Properties or the business operated by any Group
Member (the "Business"), nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

        (c)    Materials of Environmental Concern have not been transported or
disposed of from the Subject Properties in violation of, or in a manner or to a
location that could reasonably be expected to give rise to liability under, any
applicable Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Subject Properties in violation of, or in a manner that could reasonably be
expected to give rise to liability under, any applicable Environmental Law;

        (d)    no judicial proceeding or governmental or administrative action
is pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or, to the knowledge of the
Borrower, will be named as a party with respect to the Subject Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the Subject
Properties or the Business;

        (e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Subject Properties, or arising from or
related to the operations of any Group Member in connection with the Subject
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under any applicable Environmental Laws;

        (f)    the Subject Properties and all operations at the Subject
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no violation of
any applicable Environmental Law with respect to the Subject Properties or the
Business; and

        (g)    no Group Member has assumed or retained any liability of any
other Person under Environmental Laws.

        6.18.    Accuracy of Information, etc.    No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document,

47

--------------------------------------------------------------------------------

certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the date of this Agreement), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

        6.19.    Security Documents.    (a) The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent or such other action is taken with respect to Pledged Stock of Foreign
Subsidiaries as specified in the Guarantee and Collateral Agreement, and in the
case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 6.19(a) in appropriate form are filed in the offices specified on
Schedule 6.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 9.3).

        (b)    Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages, together with the appropriate UCC financing
statements filed in connection therewith, are filed in the offices specified on
Schedule 6.19(b), each such Mortgage, together with the appropriate UCC
financing statements filed in connection therewith, shall, at the time of such
filings, constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in the Mortgaged Properties and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other
Person, subject to the exceptions set forth on Schedule B to the applicable
Title Policy and the Liens permitted under Section 9.3. Schedule 1.1(a) lists
each parcel of real property in the United States owned in fee simple by the
Borrower or any of its Subsidiaries as of the Closing Date.

        6.20.    Solvency.    Each Loan Party is, and after giving effect to the
Refinancing and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.

        6.21.    Senior Indebtedness.    The Obligations (x) constitute "Senior
Debt" and "Designated Senior Debt" of the Borrower under and as defined in the
Senior Subordinated Note Indenture and (y) are the only existing "Designated
Senior Debt" under the Senior Subordinated Note Indenture. The obligations of
each Subsidiary Guarantor under the Guarantee and Collateral Agreement
constitute "Guarantor Senior Debt" of such Subsidiary Guarantor under and as
defined in the Senior Subordinated Note Indenture.

48

--------------------------------------------------------------------------------


        6.22    Regulation H.    As of the Closing Date, except as specified on
Schedule 6.22, no Mortgage encumbers improved real property that is located in
an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

        6.23.    Material Contracts.    (a) As of the Closing Date, (i) each
Material Contract is in full force and effect and is a legal, valid and binding
obligation of each party thereto enforceable in accordance with its terms and
(ii) no Group Member is in default of any material provision of any Material
Contract.

        (b)    To the best knowledge of the Borrower, (i) there has been no
default, breach or other violation of any Material Contract and (ii) no
Governmental Authority has any basis for terminating any Material Contract other
than customary termination provisions relating to convenience and other similar
provisions, except, in each case, as could not reasonably be expected to have a
Material Adverse Effect.

        (c)    To the best knowledge of the Borrower, no Governmental Authority
has delivered notice of or otherwise demonstrated its intention to exercise its
option to terminate a Material Contract on the basis of clause (b)(ii) above
between itself and any of the Group Members, except for any such termination
that could not reasonably be expected to have a Material Adverse Effect.

        (d)    Schedule 6.23 sets forth each material contract between any Group
Member and any Governmental Authority in effect on the Closing Date.

SECTION 7.    CONDITIONS PRECEDENT

        7.1.    Conditions to Initial Extension of Credit.    The agreement of
each Lender to make the initial extension of credit requested to be made by it
is subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date (but in any event no later than
December 31, 2002), of the following conditions precedent:

        (a)    Credit Agreement; Guarantee and Collateral Agreement.    The
Syndication Agent shall have received (i) this Agreement executed and delivered
by each Agent and the Borrower, (ii) the Guarantee and Collateral Agreement,
executed and delivered by the Borrower and each Subsidiary Guarantor, (iii) an
Acknowledgment and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party and (iv) an Addendum executed and delivered by each
Lender and accepted by the Borrower.

        (b)    (i) The Syndication Agent shall have received satisfactory
evidence that the Existing Credit Agreement shall have been terminated and all
amounts thereunder shall have been paid in full and (ii) satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith.

        (c)    Financial Statements.    The Lenders shall have received
(i) audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries for the 2000 and 2001 fiscal years and (ii) unaudited
interim consolidated financial statements of the Borrower and its consolidated
Subsidiaries for each quarterly period ended subsequent to the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower and its consolidated Subsidiaries, as reflected in the financial
statements or projections contained in the Confidential Information Memorandum
(such receipt and judgment to be evidenced by such Lender's execution of this
Agreement).

49

--------------------------------------------------------------------------------




        (d)    Approvals.    All governmental and third party approvals
(including landlords' and other consents) necessary or advisable in connection
with the Refinancing and the transactions contemplated hereby shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose material adverse
conditions on the Refinancing or the financing contemplated hereby.

        (e)    Lien Searches.    The Syndication Agent and the Administrative
Agent shall have received the results of a recent lien search in each of the
jurisdictions where assets of the Loan Parties are located, and such search
shall reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 9.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Syndication Agent and the Administrative
Agent.

        (f)    Fees.    The Lenders and the Agents shall have received all fees
required to be paid in respect of this Agreement, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel) in respect of this Agreement, on or before the Closing Date. All
such amounts will be paid with proceeds of Loans made on the Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Syndication Agent on or before the Closing Date.

        (g)    Closing Certificates.    The Syndication Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments and (ii) a certificate of the Borrower, dated the Closing Date,
certifying that the representations set forth in Section 6.23 are true and
correct on and as of the Closing Date without giving effect to the Material
Adverse Effect qualifications set forth therein.

        (h)    Legal Opinions.    The Syndication Agent shall have received the
following executed legal opinions:

        (i)    the legal opinion of Kramer Levin Naftalis & Frankel LLP, counsel
to the Borrower and its Subsidiaries, substantially in the form of Exhibit G-1;

        (ii)    the legal opinion of Martin E. Schloss, general counsel of the
Borrower and its Subsidiaries, substantially in the form of Exhibit G-2;

        (iii)    the legal opinion of local counsel in each of Georgia and
Connecticut and of such other special and local counsel as may be required by
the Syndication Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Syndication Agent may
reasonably require.

        (i)    Pledged Stock; Stock Powers; Pledged Notes.    The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof or such other action is
taken with respect to Pledged Stock of Foreign Subsidiaries as specified in the
Guarantee and Collateral Agreement.

        (j)    Filings, Registrations and Recordings.    Subject to
Section 8.12, each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Syndication Agent or the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to

50

--------------------------------------------------------------------------------




any other Person (other than with respect to Liens expressly permitted by
Section 9.3), shall be in proper form for filing, registration or recordation.

        (k)    Mortgages, etc.    (i) The Syndication Agent shall have received
a Mortgage with respect to each Mortgaged Property, executed and delivered by a
duly authorized officer of each party thereto.

        (ii)    If requested by the Syndication Agent, the Syndication Agent
shall have received, and the title insurance company issuing the Title Policy
(the "Title Insurance Company") shall have received, maps or plats of an
as-built survey of the sites of the Mortgaged Properties certified to the
Administrative Agent and the Title Insurance Company in a manner satisfactory to
them, dated a date satisfactory to the Syndication Agent and the Title Insurance
Company by an independent professional licensed land surveyor satisfactory to
the Syndication Agent and the Title Insurance Company, which maps or plats and
the surveys on which they are based shall be made in accordance with the Minimum
Standard Detail Requirements for Land Title Surveys jointly established and
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 1992, and, without limiting the generality of the
foregoing, there shall be surveyed and shown on such maps, plats or surveys the
following: (A) the locations on such sites of all the buildings, structures and
other improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, driveways, easements, encroachments
and overhanging projections and similar encumbrances affecting the site, whether
recorded or apparent from a physical inspection of the sites; (E) any
encroachments on any adjoining property by the building structures and
improvements on the sites; (F) if the site is described as being on a filed map,
a legend relating the survey to said map; and (G) the flood zone designations,
if any, in which the Mortgaged Properties are located.

        (iii)    The Syndication Agent shall have received in respect of each
Mortgaged Property a mortgagee's title insurance policy (or policies) or marked
up unconditional binder for such insurance (the "Title Policy"). Each such
policy shall (A) be in the amount set forth on Schedule 7.1(k) (the "Title
Policy Insured Amount"); (B) insure that the Mortgage insured thereby creates a
valid first Lien on such Mortgaged Property free and clear of all defects and
encumbrances, except as disclosed therein; (C) name the Administrative Agent for
the benefit of the Lenders as the insured thereunder; (D) be in the form of ALTA
Loan Policy—1992; (E) contain such endorsements and affirmative coverage as the
Syndication Agent may reasonably request and (F) be issued by title companies
satisfactory to the Syndication Agent (including any such title companies acting
as co-insurers or reinsurers, at the option of the Syndication Agent). The
Syndication Agent shall have received evidence satisfactory to it that all
premiums in respect of each such policy, all charges for mortgage recording tax,
and all related expenses, if any, have been paid.

        (iv)    If requested by the Syndication Agent, the Syndication Agent
shall have received (A) confirmation that the Borrower has received the notice
required pursuant to Section 208(e)(3) of Regulation H of the Board and (B) a
policy of flood insurance that (1) covers any parcel of improved real property
that is encumbered by any Mortgage and located in a flood zone and (2) is
written in an amount not less than the Title Policy Insured Amount or the
maximum limit of coverage made available with respect to the particular type of
property under the National Flood Insurance Act of 1968, whichever is less.
Borrower shall maintain or cause to be maintained the flood insurance required
under this Section until the maturity of the Indebtedness secured by the
Mortgages.

51

--------------------------------------------------------------------------------




        (v)    The Syndication Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in each Title Policy.

        (l)    Insurance.    The Syndication Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

        7.2.    Conditions to Each Extension of Credit.    The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

        (a)    Representations and Warranties.    Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct on and as of such date as if made on and as of such date.

        (b)    No Default.    No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 7.2 have been satisfied.

SECTION 8.    AFFIRMATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall and shall cause each
of its Subsidiaries to:

        8.1.    Financial Statements.    Furnish to the Administrative Agent for
distribution to each Lender:

        (a)    as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a "going concern" or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG LLC or other independent certified public accountants of
nationally recognized standing; and

        (b)    as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP.

        8.2.    Certificates; Other Information.    Furnish to the
Administrative Agent for distribution to each Lender (or, in the case of
clause (g), to the relevant Lender):

        (a)    concurrently with the delivery of the financial statements
referred to in Section 8.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

52

--------------------------------------------------------------------------------



        (b)    concurrently with the delivery of any financial statements
pursuant to Section 8.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer's knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and, if applicable, for
determining the Applicable Margins and Commitment Fee Rate, and (iii) to the
extent not previously disclosed to the Administrative Agent, a listing of any
Intellectual Property acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (iii) (or, in the case of the
first such list so delivered, since the Closing Date);

        (c)    as soon as available, and in any event no later than 30 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto) (collectively, the "Projections"),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect in any material respect in
light of the circumstances under which such estimates and assumptions were made;

        (d)    if at any time the Borrower is not required to file periodic
reports with the SEC pursuant to Section 13 or 15(d) of the Exchange Act, within
90 days after the end of each fiscal year of the Borrower and within 45 days
after the end of each other fiscal quarter of the Borrower, a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the comparable periods of the previous year;

        (e)    no later than ten Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification with respect to the Senior Subordinated
Note Indenture;

        (f)    within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports the Borrower may
make to, or file with, the SEC; and

        (g)    promptly, such additional financial and other information as any
Lender through the Administrative Agent may from time to time reasonably
request.

        8.3.    Payment of Obligations.    Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

        8.4.    Maintenance of Existence; Compliance.    (a) (i) Preserve, renew
and keep in full force and effect its corporate existence and (ii) take all
reasonable action to maintain all rights, privileges and

53

--------------------------------------------------------------------------------


franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 9.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

        8.5.    Maintenance of Property; Insurance.    (a) Keep all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

        8.6.    Inspection of Property; Books and Records;
Discussions.    (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all material Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities and (b) permit representatives of any Lender to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time during regular business hours upon reasonable
notice and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with responsible officers of the Group Members and with their independent
certified public accountants, provided that, so long as no Default or Event of
Default has occurred and is continuing, such visits, inspections and
examinations by any such Lender shall be coordinated through the Administrative
Agent and shall not exceed two visits each year.

        8.7.    Notices.    Promptly give notice to the Administrative Agent,
the Syndication Agent and each Lender of:

        (a)    the occurrence of any Default or Event of Default;

        (b)    any (i) default or event of default under any Contractual
Obligation of any Group Member of which any Group Member has knowledge or notice
or (ii) litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority of which any Group
Member has knowledge or notice, which in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

        (c)    any litigation or proceeding affecting any Group Member of which
any Group Member has knowledge or notice (i) in which the amount involved is
$2,000,000 or more and not covered by insurance, (ii) in which injunctive or
similar relief is sought, which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

        (d)    the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan if the Borrower could reasonably be
expected to incur any material liabilities as a result of any such event or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan if the Borrower could reasonably be expected to incur
any material liabilities as a result of any such event; and

54

--------------------------------------------------------------------------------




        (e)    any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section 8.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

        8.8.    Environmental Laws.    (a) Comply in all material respects with,
and use reasonable efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

        (b)    Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under applicable
Environmental Laws and promptly comply in all respects with all orders and
directives of all Governmental Authorities regarding Environmental Laws,
provided, however, that the Borrower shall not be deemed in violation of this
clause (b) if it promptly challenges any such order or directive of any
Governmental Authorities in a manner consistent with Environmental Laws and
pursues such challenge or challenges diligently and the pendency of such
challenges, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

        (c)    Generate, use, treat, store, release, dispose of, and otherwise
manage Materials of Environmental Concern in a manner that would not reasonably
be expected to result in a material liability to, or to materially affect any
real property owned or operated by, any Group Member; and take reasonable
efforts to prevent any other person from generating, using, treating, storing,
releasing, disposing of, or otherwise managing Hazardous Materials in a manner
that could reasonably be expected to result in a material liability to, or
materially affect any real property owned or operated by, any Group Member.

        8.9.    Additional Collateral, etc.    (a) With respect to any property
acquired after the Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c), (d), or (e) below, (y) any property subject to
a Lien expressly permitted by Section 9.3(m) or 9.3(p)) and (z) property
acquired by any Foreign Subsidiary) as to which the Administrative Agent, for
the benefit of the Lenders, does not have a perfected Lien, promptly (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Lenders, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.

        (b)    With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $500,000 acquired after
the Closing Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 9.3(m) and (z) real property
acquired by any Foreign Subsidiary), promptly (i) execute and deliver a first
priority Mortgage, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title insurance covering such real property
in an amount at least equal to the purchase price of such real property (or such
other amount as shall be reasonably specified by the Administrative Agent) as
well as a current ALTA survey thereof, together with a surveyor's certificate
and (y) any consents or estoppels reasonably deemed necessary or advisable by
the Administrative Agent in connection with such Mortgage, each of the foregoing
in form and substance reasonably satisfactory to the Administrative Agent and
(iii) if

55

--------------------------------------------------------------------------------


requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

        (c)    With respect to any new Subsidiary (other than a Foreign
Subsidiary or a non-Wholly Owned Subsidiary) created or acquired after the
Closing Date by any Group Member (which, for the purposes of this paragraph (c),
shall include any existing Subsidiary that ceases to be a Foreign Subsidiary or
any non-Wholly Owned Subsidiary that provides a guarantee of any Indebtedness of
the Borrower or any of its Subsidiaries (other than the Loans) after the Closing
Date), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Group Member,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member or take such
other action with respect to Pledged Stock of Foreign Subsidiaries necessary to
perfect the first priority security interest of the Administrative Agent in such
Pledged Stock, (iii) cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

        (d)    With respect to any Domestic Subsidiary created or acquired after
the Closing Date by any Group Member that does not become a Subsidiary Guarantor
pursuant to Section 8.9(c), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Group Member, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, as the case may be, and take such other action as may be necessary or,
in the opinion of the Administrative Agent, desirable to perfect the
Administrative Agent's security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

        (e)    With respect to any new Foreign Subsidiary created or acquired
after the Closing Date by any Group Member, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Group Member (provided that in no event shall more than 65% of
the total outstanding Capital Stock of any such new Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, or take such other action with respect to Pledged Stock of Foreign
Subsidiaries necessary to perfect the first priority security interest of the

56

--------------------------------------------------------------------------------


Administrative Agent in such Pledged Stock, as the case may be, and take such
other action as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect the Administrative Agent's security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

        8.10.    Further Assurances.    From time to time execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take all such actions, as the Administrative Agent may
reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Lenders
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

        8.11.    Connecticut Lottery Corporation.    Use its commercially
reasonable efforts to procure, within 60 days after the Closing Date, an
agreement among the Borrower, the Connecticut Lottery Corporation ("CLC") and
the Administrative Agent substantially similar to that certain agreement, dated
as of December 22, 2000, among CLC, the Borrower, Autotote Lottery Corporation
and DLJ Capital Funding, Inc. and otherwise reasonably satisfactory in form and
substance to the Administrative Agent.

        8.12.    Pledge of Foreign Subsidiary Stock.    To the extent not
otherwise satisfied on the Closing Date with respect to the Foreign Subsidiaries
of the Borrower and each Subsidiary Guarantor, no later than 120 days after the
Closing Date, the Borrower shall, and shall cause each of its Subsidiary
Guarantors directly owning a Foreign Subsidiary to, deliver to the
Administrative Agent pledge documents executed with respect to the Capital Stock
of each such Foreign Subsidiary and any other document or instrument reasonably
requested by the Administrative Agent and take any other actions specified in
the Guarantee and Collateral Agreement necessary to grant to the Administrative
Agent a perfected Lien on such Capital Stock, all in form and substance
reasonably satisfactory to the Administrative Agent.

        8.13.    Post-Closing Matters.    (a) No later than 10 Business Days
after the Closing Date, Borrower shall cause Scientific Games
International, Inc. ("SGII") (i) to deliver to the Administrative Agent a
certificate of a responsible officer of SGII (w) attaching a true and complete
copy of the agreement between SGII and Bridgeport Jai Alai, Inc. d/b/a Shoreline
Star Greyhound Park and Entertainment Complex ("Shoreline") pursuant to which
Shoreline has agreed to be responsible for a certain portion of SGII's personal
property taxes, (x) certifying the aggregate amount of tax owed to the City of
Bridgeport, Tax Collector as evidenced by UCC financing statement file number
2148563, filed with the Secretary of State of the State of Connecticut on
July 15, 2002 (the "CT UCC"), (y) certifying as to the aggregate amount of tax
for which each of Shoreline and SGII is responsible pursuant to the agreement
referred to in clause (w) and (z) attaching a true and correct copy of the order
permitting Shoreline to pay such taxes on a deferred basis and (ii) to use its
best efforts to cause a termination statement to be filed terminating the CT
UCC.

57

--------------------------------------------------------------------------------


        (b)    No later than 15 Business Days after the Closing Date, (i) the
Borrower shall deliver to the Administrative Agent a certificate representing
the Capital Stock of Scientific Games Holdings Corp., a Delaware corporation
("SGHC"), (ii) the Borrower shall cause SGHC to deliver to the Administrative
Agent a certificate representing the Capital Stock of Scientific Games UK
Holdings LTD, a corporation organized under the laws of the United Kingdom, and
(iii) the Borrower shall cause SGII to deliver to the Administrative Agent a
certificate representing the Capital Stock of Scientific Connections India
Private Limited, a corporation organized under the laws of India, in each case,
as described in Schedule 2 to the Guarantee and Collateral Agreement, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower, SGHC or SGII, as the case may be.

SECTION 9.    NEGATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

        9.1.    Financial Condition Covenants.    

        (a)    Consolidated Leverage Ratio.    Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to exceed the ratio
set forth below opposite such fiscal quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Consolidated
Leverage Ratio

--------------------------------------------------------------------------------

December 31, 2002   4.00 to 1.00 March 31, 2003   4.00 to 1.00 June 30, 2003  
4.00 to 1.00 September 30, 2003   3.75 to 1.00 December 31, 2003   3.75 to 1.00
March 31, 2004   3.50 to 1.00 June 30, 2004   3.50 to 1.00 September 30, 2004  
3.25 to 1.00 December 31, 2004   3.25 to 1.00 March 31, 2005   3.25 to 1.00 June
30, 2005   3.25 to 1.00 September 30, 2005   3.00 to 1.00 December 31, 2005  
3.00 to 1.00 March 31, 2006   3.00 to 1.00 June 30, 2006   3.00 to 1.00
September 30, 2006   3.00 to 1.00 December 31, 2006 and thereafter   3.00 to
1.00

58

--------------------------------------------------------------------------------

        (b)    Consolidated Interest Coverage Ratio.    Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Consolidated Interest
Leverage Ratio

--------------------------------------------------------------------------------

December 31, 2002   2.50 to 1.00 March 31, 2003   2.75 to 1.00 June 30, 2003  
3.00 to 1.00 September 30, 2003   3.25 to 1.00 December 31, 2003   3.50 to 1.00
March 31, 2004   3.50 to 1.00 June 30, 2004   3.50 to 1.00 September 30, 2004  
3.75 to 1.00 December 31, 2004   3.75 to 1.00 March 31, 2005   3.75 to 1.00 June
30, 2005   3.75 to 1.00 September 30, 2005   3.75 to 1.00 December 31, 2005  
3.75 to 1.00 March 31, 2006   3.75 to 1.00 June 30, 2006   3.75 to 1.00
September 30, 2006   3.75 to 1.00 December 31, 2006 and thereafter   3.75 to
1.00

        (c)    Consolidated Fixed Charge Coverage Ratio.    Permit the
Consolidated Fixed Charge Coverage Ratio for any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
to be less than the ratio set forth below opposite such fiscal quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Charge
Coverage Ratio

--------------------------------------------------------------------------------

December 31, 2002   1.65 to 1.00 March 31, 2003   1.65 to 1.00 June 30, 2003  
1.65 to 1.00 September 30, 2003   1.70 to 1.00 December 31, 2003   1.70 to 1.00
March 31, 2004   1.70 to 1.00 June 30, 2004   1.70 to 1.00 September 30, 2004  
1.75 to 1.00 December 31, 2004   1.75 to 1.00 March 31, 2005   1.75 to 1.00 June
30, 2005   1.75 to 1.00 September 30, 2005   1.80 to 1.00 December 31, 2005  
1.80 to 1.00 March 31, 2006   1.80 to 1.00 June 30, 2006   1.80 to 1.00
September 30, 2006   1.85 to 1.00 December 31, 2006 and thereafter   1.85 to
1.00

59

--------------------------------------------------------------------------------

        (d)    Consolidated Senior Debt Ratio.    Permit the Consolidated Senior
Debt Ratio as at the last day of any period of four consecutive fiscal quarters
of the Borrower ending with any fiscal quarter set forth below to exceed the
ratio set forth below opposite such fiscal quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Consolidated Senior Debt Ratio

--------------------------------------------------------------------------------

December 31, 2002   3.25 to 1.00 March 31, 2003   3.25 to 1.00 June 30, 2003  
3.25 to 1.00 September 30, 2003   3.00 to 1.00 December 31, 2003   3.00 to 1.00
March 31, 2004   3.00 to 1.00 June 30, 2004   3.00 to 1.00 September 30, 2004  
2.75 to 1.00 December 31, 2004   2.75 to 1.00 March 31, 2005   2.75 to 1.00 June
30, 2005   2.75 to 1.00 September 30, 2005   2.50 to 1.00 December 31, 2005  
2.50 to 1.00 March 31, 2006   2.50 to 1.00 June 30, 2006   2.50 to 1.00
September 30, 2006   2.50 to 1.00 December 31, 2006 and thereafter   2.50 to
1.00

        9.2.    Indebtedness.    Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

        (a)    Indebtedness of any Loan Party pursuant to any Loan Document;

        (b)    Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any
Subsidiary Guarantor to the Borrower or any other Subsidiary, (iii) of any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary and (iv) subject
to Section 9.8(j), of any Non-Guarantor Subsidiary to the Borrower or any
Subsidiary Guarantor;

        (c)    Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of the Borrower, any
Subsidiary Guarantor and, subject to Section 9.8(j), of any Non-Guarantor
Subsidiary;

        (d)    Indebtedness outstanding on the date hereof and listed on
Schedule 9.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);

        (e)    Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 9.3(m) in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding;

        (f)    (i) Indebtedness of the Borrower in respect of the Senior
Subordinated Notes in an aggregate principal amount not to exceed $67,043,125
and (ii) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness, provided that such Guarantee Obligations

60

--------------------------------------------------------------------------------




are subordinated to the same extent as the obligations of the Borrower in
respect of the Senior Subordinated Notes;

        (g)    Hedge Agreements permitted by Section 9.16.

        (h)    additional Indebtedness of the Borrower or any of the Subsidiary
Guarantors in an aggregate principal amount (for the Borrower and all Subsidiary
Guarantors) not to exceed $20,000,000 at any one time outstanding;

        (i)    Indebtedness of Scientific Games International Limited ("SGIL")in
respect of mortgage financing of real property and improvements located in
Quayside Thwaitgate, Leeds LS10, England (the "UK Property") and any equipment
located on the UK Property, including costs, fees and expenses related to such
Indebtedness in an aggregate amount not to exceed $20,000,000 at any one time
outstanding, provided that, such Indebtedness is recourse solely to the UK
Property and the equipment located on the UK Property;

        (j)    additional Indebtedness of Foreign Subsidiaries and Non-Guarantor
Subsidiaries in an aggregate principal amount (for all such Foreign
Subsidiaries) not to exceed $15,000,000 at any one time outstanding, provided
that, any such Indebtedness is non-recourse to the Borrower and its Domestic
Subsidiaries; and

        (k)    Indebtedness consisting of indemnities relating to surety bonds
issued in the ordinary course of business.

        9.3.    Liens.    Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except for:

        (a)    Liens for taxes, assessments, governmental charges or claims not
yet due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

        (b)    carriers', warehousemen's, mechanics', materialmen's,
repairmen's, statutory bank liens, rights of set-off or other like Liens arising
in the ordinary course of business that are not overdue for a period of more
than 30 days or that are being contested in good faith by appropriate
proceedings;

        (c)    pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation and letters of
credit issued in lieu of such deposits in the ordinary course of business;

        (d)    deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

        (e)    easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;

        (f)    attachment or judgment Liens not constituting an Event of Default
under Section 10; provided that such Lien is released within 60 days after the
entry thereof;

        (g)    Liens in favor of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods that are
not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings; provided that, such Liens do not encumber
any property other than the goods subject to such customs duties;

61

--------------------------------------------------------------------------------




        (h)    zoning or similar laws or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;

        (i)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;

        (j)    licenses of Intellectual Property granted by the Borrower or any
of its Subsidiaries in the ordinary course of business which do not interfere in
any material respect with the ordinary conduct of the business of the Borrower
or such Subsidiary;

        (k)    Liens securing Indebtedness of any Non-Guarantor Subsidiary
permitted by (i) Section 9.2(i), to the extent such Lien encumbers only the UK
Property and the equipment located on the UK Property and (ii) Section 9.2(j),
to the extent such Lien does not at any time encumber any property other than
the property of such Non-Guarantor Subsidiary;

        (l)    Liens in existence on the date hereof listed on Schedule 9.3(l),
securing Indebtedness permitted by Section 9.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

        (m)    Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 9.2(e) to finance the acquisition or
manufacture of fixed or capital assets, provided that (i) such Liens shall be
created within 90 days of the acquisition or manufacture of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not subsequently increased;

        (n)    Liens created pursuant to the Security Documents;

        (o)    any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and

        (p)    Liens securing Indebtedness of the Borrower or any Subsidiary
Guarantors incurred pursuant to Section 9.2(h) so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $15,000,000 at any one time.

        9.4.    Fundamental Changes.    Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:

        (a)    any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving Person) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation) or,
subject to Section 9.8(j), with or into any Foreign Subsidiary or Non-Guarantor
Subsidiary; notwithstanding the foregoing, any Non-Guarantor Subsidiary may be
merged or consolidated with another Non-Guarantor Subsidiary without limitation;

        (b)    any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or, subject to Section 9.8(j), any Non-Guarantor
Subsidiary; notwithstanding the foregoing, any Non-Guarantor Subsidiary may
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
another Non-Guarantor Subsidiary without limitation; and

        (c)    any Subsidiary may liquidate, wind up or dissolve after the
Disposition of all of its assets as set forth in Section 9.4(b).

62

--------------------------------------------------------------------------------




        9.5.    Disposition of Property.    Dispose of any of its Property,
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary's Capital Stock to any Person,
except:

        (a)    the Disposition of obsolete or worn out Property in the ordinary
course of business;

        (b)    the sale of inventory in the ordinary course of business;

        (c)    Dispositions permitted by Section 9.4(b);

        (d)    the sale or issuance of any Subsidiary's Capital Stock to the
Borrower or any Subsidiary Guarantor;

        (e)    (i) the Disposition of other Property (other than any sale of
less than all of the Capital Stock of any Subsidiary then owned by the Group
Members) or (ii) the Disposition of minority interests in joint ventures or any
Non-Guarantor Subsidiary, having a fair market value not to exceed $20,000,000
in the aggregate for any fiscal year of the Borrower, provided that, (A) the
aggregate amount of all such Dispositions shall not exceed $60,000,000 during
the term of this Agreement, (B) the consideration received in any such
Disposition shall be in an amount at least equal to the fair market value of
such Property, (C) at least 80% of the consideration received in any such
Disposition shall be in cash, provided that the amount of such consideration
required to be paid in cash may be reduced to 50% so long as the remaining
portion of such consideration is comprised of debt or equity securities of the
acquiring Person; and provided further that Dispositions of other Property for
an amount of up to $2,000,000 in any fiscal year shall not be subject to this
clause (C) and (D) the Net Cash Proceeds of any such Dispositions shall be
applied to prepay Term Loans to the extent required pursuant to Section 5.2(c);
and

        (f)    (i) the shares of Scientific Games International GmbH may be
transferred to Scientific Games International Holdings LTD ("SGIH") in exchange
for shares of SGIH and a promissory note and (ii) Scientific Games Holding Corp.
may sell all of the shares of Scientific Games UK Holdings LTD to SGIH in
exchange for shares of SGIH and a promissory note (each, a "Tax
Reorganization"), provided that, (w) prior to any Tax Reorganization, the
Borrower shall have delivered, and shall have caused the related Subsidiaries to
deliver, to the Administrative Agent copies or originals, as applicable, of all
documents and certificates necessary, or in the reasonable opinion of the
Administrative Agent, desirable to consummate such Tax Reorganization, including
(1) new schedules to this Agreement and the Guarantee and Collateral Agreement
necessary to give effect to such Tax Reorganization which will replace the
related existing schedules upon the consummation of such Tax Reorganization,
(2) a pledge of all Indebtedness under each intercompany promissory note, if
any, entered into in connection with such Tax Reorganization, (3) certified
copies of all organizational documents and constitutional documents of each
applicable Subsidiary (to the extent not previously delivered), (4) certified
copies of all board resolutions and shareholder resolutions (if applicable), and
all approvals and consents applicable or required to consummate such Tax
Reorganization in England, Wales or Austria, as the case may be and (5) such
other documents as the Administrative Agent may reasonably request,
(x) concurrently with the consummation of any Tax Reorganization, the Borrower
shall have delivered, and shall have caused the related Subsidiaries to deliver,
to the Administrative Agent executed copies of all documents and certificates
required to be delivered pursuant to Section 8.9, (y) all such documents and
certificates shall be in form and substance reasonably satisfactory to the
Administrative Agent and (z) the Borrower shall, and shall cause its
Subsidiaries to, comply in all respects with the requirements of Section 8.9 to
the extent such Section relates to such Tax Reorganization and the Subsidiaries
affected thereby.

        9.6.    Restricted Payments.    Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set

63

--------------------------------------------------------------------------------

apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, "Restricted
Payments"), except that:

        (a)    any Subsidiary may make Restricted Payments to the Borrower or
any Subsidiary Guarantor;

        (b)    the Borrower may repurchase (x) shares of its Capital Stock to
the extent that such repurchase is deemed to occur upon the exercise of stock
options to acquire the Borrower's common stock or similar arrangements to
acquire common stock; provided that, such repurchased Capital Stock represent a
portion of the exercise price thereof and, provided further, that, no cash is
expended (or obligation to expend cash is incurred) by the Borrower or any of
its subsidiaries pursuant to this clause (x), and (y) shares of the Borrower's
Capital Stock held by directors, executive officers, members of management or
employees of the Borrower or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of such directors, executive officers,
members of management or employees, so long as (1) immediately prior to, and
after giving effect to such repurchase, no Default or Event of Default shall
have occurred or is continuing and (2) the aggregate amount of cash expended by
the Borrower pursuant to this clause (y) does not exceed $2,000,000 in any
fiscal year of the Borrower;

        (c)    the Borrower may make withholding tax payments on behalf of the
holders of the Convertible Preferred Stock solely to the extent required in
connection with the payment by the Borrower of payment-in-kind dividends on the
Convertible Preferred Stock; provided that, the aggregate amount of such
withholding tax payments made by the Borrower shall not exceed (x) $1,000,000
during any fiscal year of the Borrower or (y) $5,000,000 during the period from
the Closing Date through and including December 31, 2005, and, provided further,
that prior to the Borrower making any such withholding tax payments in any
fiscal year, the holders of the Convertible Preferred Stock shall have
previously made, or transferred to the Borrower adequate funds so that the
Borrower may make on behalf of the holders of the Convertible Preferred Stock,
withholding tax payments in an amount equal to at least 10% of the fair market
value of such payment-in-kind dividends;

        (d)    the Borrower may pay cash dividends on its Convertible Preferred
Stock in an aggregate amount not to exceed the then unused Permitted Expenditure
Amount at such time (after giving effect to any concurrent uses thereof),
provided that, (x) no Default or Event of Default shall have occurred and be
continuing immediately prior to and after giving effect to such Restricted
Payment and (y) after giving effect to the proposed Restricted Payment and any
repurchase or redemption of the Senior Subordinated Notes pursuant to
Section 9.9(a) on the date of such Restricted Payment, if applicable, the
Consolidated Senior Debt Ratio on a pro forma basis shall be at least 0.5 below
the then current level required by Section 9.1(d); and

        (e)    the Borrower may make Restricted Payments to pay payment-in-kind
dividends on its Convertible Preferred Stock.

        9.7.    Capital Expenditures.    Make any Capital Expenditure, except:

        (a)    Capital Expenditures of the Borrower and its Subsidiaries in the
ordinary course of business (other than Capital Expenditures permitted by
Section 9.7(b)) in an aggregate amount not exceeding $25,000,000 in any fiscal
year of the Borrower commencing on or after January 1, 2003; provided, that
(i) 50% of any amount not so expended in the fiscal year for which it is
permitted, may be carried over for expenditure in the next succeeding fiscal
year and (ii) Capital Expenditures made pursuant to this clause (a) during any
fiscal year shall be deemed made, first, in

64

--------------------------------------------------------------------------------

respect of amounts permitted for such fiscal year as provided above and, second,
in respect of amounts carried over from the prior fiscal year pursuant to
subclause (i) above;

        (b)    Capital Expenditures of the Borrower and its Subsidiaries in
connection with any New Contract in an aggregate amount not exceeding the sum of
(i) $30,000,000 plus (ii) the then unused Permitted Expenditure Amount at such
time (after giving effect to any concurrent uses thereof) for each contract,
provided that, no Default or Event of Default shall have occurred and be
continuing at the time the Borrower and its Subsidiaries enters into such new
contract; and

        (c)    Capital Expenditures made with the proceeds of any Reinvestment
Deferred Amount.

        9.8.    Investments.    Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, "Investments"), except:

        (a)    extensions of trade credit in the ordinary course of business;

        (b)    (i) Investments in Cash Equivalents and (ii) other Investments in
Foreign Currencies held in the ordinary course of business in the aggregate
amount not to exceed the Dollar Equivalent of $1,000,000 at any time, which
Investments would otherwise constitute Cash Equivalents but for the sovereign
debt rating of the country issuing such Foreign Currency;

        (c)    Guarantee Obligations permitted by Section 9.2;

        (d)    loans and advances to employees of any Group Member of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $2,000,000 at any one time outstanding;

        (e)    Investments consisting of Capital Expenditures permitted by
Section 9.7;

        (f)    Investments outstanding on the date hereof and listed on
Schedule 9.8(f);

        (g)    Investments consisting of non-cash consideration received by the
Borrower and its Subsidiaries in connection with any Disposition of assets
permitted under Section 9.5(e) in an aggregate amount not to exceed $15,000,000
at any one time outstanding (determined without regard to any write-downs or
write-offs thereof);

        (h)    Investments in assets useful in the business of the Borrower and
its Subsidiaries made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

        (i)    intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such Investment, is a Subsidiary Guarantor;

        (j)    intercompany Investments by the Borrower or any of its
Subsidiaries in any Person, that, prior to such Investment, is a Non-Guarantor
Subsidiary (including, without limitation, Guarantee Obligations with respect to
obligations of any such Non-Guarantor Subsidiary, loans made to any such
Non-Guarantor Subsidiary and Investments resulting from mergers with or sales of
assets to any such Non-Guarantor Subsidiary) in an aggregate amount (valued at
cost) not to exceed $25,000,000 at any one time outstanding during the term of
this Agreement, excluding the amount of any such Investment in a Foreign
Subsidiary that is a holding company with no material assets, liabilities or
operations (a "Foreign Holdco") other than an equity Investment in another
Foreign Subsidiary that is a direct, wholly-owned Subsidiary of such Foreign
Holdco ("Foreign Holdco Subsidiary") to the extent such Investment by the
Borrower or such Subsidiaries in Foreign Holdco is equal to or less than the
equity Investment of Foreign Holdco in such Foreign Holdco Subsidiary;

65

--------------------------------------------------------------------------------




        (k)    Investments consisting of acquisitions of Capital Stock or assets
pursuant to a Permitted Acquisition, provided that, (x) the aggregate amount of
cash consideration paid for all such acquisitions shall not exceed $100,000,000
during the term of this Agreement, (y) the aggregate amount of any such
Investment or series of Investments in any Domestic Subsidiary shall not exceed
$60,000,000 and (z) the aggregate amount of all such Investments in
Non-Guarantor Subsidiaries shall not exceed $30,000,000 during the term of this
Agreement;

        (l)    Investments in joint ventures (other than pursuant to
Section 9.8(j)) in an aggregate amount not to exceed $10,000,000 in any fiscal
year of the Borrower; provided that, (i) 50% of any amount not so expended in
the fiscal year for which it is permitted, may be carried over for use in the
next succeeding fiscal year and (ii) Investments made pursuant to this
clause (l) during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to subclause
(i) above;

        (m)    minority Investments in the securities of any trade creditor,
wholesaler, supplier or customer received pursuant to any plan of reorganization
or similar arrangement of such trade creditor, wholesaler, supplier or customer,
as applicable;

        (n)    in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $15,000,000 during the term of this
Agreement; and

        (o)    the acquisition (the "MDI Acquisition") of all the outstanding
Capital Stock of MDI Entertainment, Inc. ("MDI"), provided that, (i) the
aggregate amount of cash consideration paid in the MDI Acquisition shall not
exceed $18,500,000 and (ii) upon consummation of the MDI Acquisition, (x) MDI
shall become a Wholly Owned Subsidiary of the Borrower and (y) the Borrower has
performed, or has caused to be performed, all actions necessary to comply with
Section 8.9 herein, including, but not limited to, promptly executing and
delivering to the Administrative Agent an amendment or supplement to the
Guarantee and Collateral Agreement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

        9.9    Optional Payments and Modifications of Certain Debt
Instruments.    (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to the Senior Subordinated Notes or the
Convertible Preferred Stock, provided that, the Borrower may repurchase or
redeem Senior Subordinated Notes in an aggregate principal amount not to exceed
an amount equal to the then unused Permitted Expenditure Amount at such time
(after giving effect to any concurrent uses thereof) so long as, (x) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (y) after giving effect to the proposed repurchase or redemption
of the Senior Subordinated Notes or any Restricted Payment made pursuant to
Section 9.6(d) on the date of such repurchase or redemption, if applicable, the
Consolidated Senior Debt Ratio on a pro forma basis shall be at least 0.5 below
the then current level required by Section 9.1(d), (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Subordinated Notes (other than
any such amendment, modification, waiver or other change that (i) would extend
the maturity or reduce the amount of any payment of principal thereof or reduce
the rate or extend any date for payment of interest thereon or would eliminate
any covenant or make any covenant less restrictive and (ii) does not involve the
payment of a consent fee), (c) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of the Convertible Preferred Stock (other than any such amendment,
modification, waiver or other change that (x) (i) would extend the scheduled
redemption date or reduce the amount of any scheduled redemption payment or
reduce the rate or extend any date for payment of dividends thereon or would
eliminate any covenant or make any covenant less restrictive

66

--------------------------------------------------------------------------------

and (ii) does not involve the payment of a consent fee or (y) is otherwise not
material or adverse to the Lenders as determined by the Administrative Agent in
its sole discretion), (d) designate any Indebtedness (other than obligations of
the Loan Parties pursuant to the Loan Documents) as "Designated Senior Debt" (or
any other defined term having a similar purpose) for the purposes of the Senior
Subordinated Note Indenture or (e) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of the Preferred Stock Purchase Agreement, other than any
amendment, modification, waiver or other change that is neither material or
adverse to the Lenders.

        9.10.    Transactions with Affiliates.    Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member, than it would
obtain in a comparable arm's length transaction with a Person that is not an
Affiliate.

        9.11.    Sales and Leasebacks.    Enter into any arrangement with any
Person providing for the leasing by any Group Member of real or personal
property that has been or is to be sold or transferred by such Group Member to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of such
Group Member, other than any such arrangement that (i) if such arrangement is a
Capital Lease Obligation, is permitted pursuant to Section 9.2(e), (ii) the
consideration received from such arrangement is at least equal to the fair
market value of the property sold as determined in good faith by the Borrower's
board of directors, provided that prior consent of the board of directors shall
be obtained if such fair market value was determined to be in excess of
$1,000,000 and (iii) the Net Cash Proceeds derived from such arrangement shall
be applied toward the prepayment of the Term Loans as set forth in
Section 5.2(c).

        9.12.    Changes in Fiscal Periods.    Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower's method
of determining fiscal quarters.

        9.13.    Negative Pledge Clauses.    Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any Liens
or Capital Lease Obligations otherwise permitted under Sections 9.3(l), (m) and
(o), provided that, in each case, any prohibition or limitation shall only be
effective against the assets financed thereby, (c) to the extent existing on the
Closing Date, contracts with customers prohibiting Liens on any equipment used
in the performance of any such contracts set forth on Schedule 9.13(c), (d) to
the extent existing on the Closing Date, contracts with customers prohibiting
the assignment of such contracts or proceeds owing thereunder set forth on
Schedule 9.13(d) and (e) to the extent contracts of the type described in
clause (c) or (d) hereof are entered into after the Closing Date, any such
contracts (and any renewals thereof) so long as the aggregate value of the
assets subject to such prohibitions, in each case as set forth on the most
recent consolidated balance sheet of the Borrower and its consolidated
Subsidiaries in accordance with GAAP, shall not exceed 5% of the aggregate value
of all assets set forth on the most recent consolidated balance sheet of the
Borrower and its consolidated Subsidiaries in accordance with GAAP.

        9.14.    Clauses Restricting Subsidiary Distributions.    Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or

67

--------------------------------------------------------------------------------


advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.

        9.15.    Lines of Business.    Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto and business utilizing the same or similar
technology.

        9.16.    Hedge Agreements.    Enter into any Hedge Agreement, except
(a) Hedge Agreements entered into by the Borrower to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Capital Stock or the Senior Subordinated Notes) and (b) Hedge
Agreements entered into in order to effectively cap, collar or exchange interest
or currency rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.

SECTION 10.    EVENTS OF DEFAULT

        If any of the following events shall occur and be continuing:

        (a)    the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or

        (b)    any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

        (c)    (i) any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 8.4(a) (with respect
to the Borrower only), Section 8.7(a) or Section 9 of this Agreement or Sections
5.5 and 5.7(b) of the Guarantee and Collateral Agreement or (ii) an "Event of
Default" under and as defined in any Mortgage shall have occurred and be
continuing; or

        (d)    any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

        (e)    any Group Member (i) defaults in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) defaults in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) defaults in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated

68

--------------------------------------------------------------------------------




maturity or to become subject to a mandatory offer to purchase by the obligor
thereunder or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$5,000,000; or

        (f)    (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

        (g)    (i) any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other similar event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the reasonable judgment of the Required Lenders, reasonably be expected to have
a Material Adverse Effect; or

        (h)    one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $2,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

        (i)    any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

69

--------------------------------------------------------------------------------



        (j)    the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

        (k)    (i) any "person" or "group" (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), excluding the Permitted Investors, shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
"beneficial owner" (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 35% of the outstanding common stock
of the Borrower; (ii) the board of directors of the Borrower shall cease to
consist of a majority of Continuing Directors; or (iii) a Specified Change of
Control shall occur; or

        (l)    the Senior Subordinated Notes or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the Senior Subordinated Note
Indenture, or any Loan Party, any Affiliate of any Loan Party, the trustee in
respect of the Senior Subordinated Notes or the holders of at least 25% in
aggregate principal amount of the Senior Subordinated Notes shall so assert in
writing;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

70

--------------------------------------------------------------------------------

SECTION 11.    THE AGENTS

        11.1    Appointment.    (a) Each Lender hereby irrevocably designates
and appoints each Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes such Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

        (b)    The Issuing Lender and the Foreign Currency Lenders shall act on
behalf of the Revolving Lenders with respect to Letters of Credit and Foreign
Currency Loans issued or made under this Agreement and the documents associated
therewith. It is understood and agreed that the Issuing Lender and the Foreign
Currency Lenders (i) shall have all of the benefits and immunities (x) provided
to the Agents in this Section 11 with respect to acts taken or omissions
suffered by the Issuing Lender and Foreign Currency Lenders in connection with
Letters of Credit and Foreign Currency Loans issued or made under this Agreement
and the documents associated therewith as fully as if the term "Agents", as used
in this Section 11, included the Issuing Lender and the Foreign Currency Lenders
with respect to such acts or omissions and (y) as additionally provided in this
Agreement and (ii) shall have all of the benefits of the provisions of
Section 11.7 as fully as if the term "Agents", as used in Section 11.7, included
the Issuing Lender and the Foreign Currency Lenders.

        11.2.    Delegation of Duties.    Each Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

        11.3.    Exculpatory Provisions.    Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person's own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

        11.4.    Reliance by Agents.    Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
such Agent. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or

71

--------------------------------------------------------------------------------


transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

        11.5.    Notice of Default.    No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default." In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

        11.6.    Non-Reliance on Agents and Other Lenders.    Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

        11.7.    Indemnification.    The Lenders agree to indemnify each Agent
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs,

72

--------------------------------------------------------------------------------


expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent's gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

        11.8.    Agent in Its Individual Capacity.    Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms "Lender" and
"Lenders" shall include each Agent in its individual capacity.

        11.9.    Successor Administrative Agent.    The Administrative Agent may
resign as Administrative Agent upon ten days' notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 10(a) or
Section 10(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent's rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is ten days
following a retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent, which agent shall be (a) a bank organized and doing business
under the laws of the United States or any state thereof, subject to supervision
or examination by federal or state authority and having a total shareholder
equity aggregating at least $1,000,000,000 and (b) unless an Event of Default
under Section 10(a) or Section 10(f) with respect to the Borrower shall have
occurred and be continuing, be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed). The Syndication Agent
may, at any time, by notice to the Lenders and the Administrative Agent, resign
as Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent, the Administrative Agent or any Lender.
After any retiring Administrative Agent's resignation as Administrative Agent,
the provisions of this Section 11 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

        11.10.    Agents Generally.    Except as expressly set forth herein, no
Agent shall have any duties or responsibilities hereunder in its capacity as
such.

        11.11.    The Lead Arranger.    The Lead Arranger, in its capacity as
such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and other Loan Documents.

73

--------------------------------------------------------------------------------


SECTION 12.    MISCELLANEOUS

        12.1.    Amendments and Waivers.    Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 12.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, consents, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender's Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 12.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
condition precedent to any extension of credit under the Revolving Facility set
forth in Section 7.2 (including in connection with any waiver of an existing
Default or Event of Default) without the written consent of the Majority
Facility Lenders with respect to the Revolving Facility; (v) amend, modify or
waive any provision of Sections 3.15 through 3.18 without the written consent of
all the Foreign Currency Lenders; (vi) amend, modify or waive any provision of
Section 5.8 without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby; (vii) reduce the amount of
Net Cash Proceeds or Excess Cash Flow required to be applied to prepay Loans
under this Agreement without the written consent of the Majority Facility
Lenders with respect to each Facility that are scheduled to be prepaid;
(viii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (ix) amend, modify or waive any provision of Section 11
without the written consent of each Agent adversely affected thereby; (x) amend,
modify or waive any provision of Section 3.3 or 3.4 without the written consent
of the Swingline Lender; or (xi) amend, modify or waive any provision of
Sections 3.7 to 3.14 without the written consent of each Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

        Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, the Syndication Agent and the

74

--------------------------------------------------------------------------------


Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders.

        In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Syndication
Agent, the Borrower and the Lenders providing the relevant Replacement Term
Loans (as defined below) to permit the refinancing of all outstanding Term Loans
("Refinanced Term Loans") with a replacement term loan tranche hereunder
("Replacement Term Loans"), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

        12.2.    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agents, and
as set forth in an administrative questionnaire

75

--------------------------------------------------------------------------------


delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

The Borrower:   Scientific Games Corporation
220 Continental Drive
Suite 407
Newark, Delaware 19713
Attention: Robert C. Becker
Telecopy: (302) 452-5382
Telephone: (302) 452-5227       The Administrative Agent:   The Bank of New York
Attention: Sandra E. Morgan, Assistant Treasurer
Telecopy: (212) 635-6365/6367
Telephone: (212) 635-4692       The Syndication Agent:   Bear Stearns Corporate
Lending Inc.
383 Madison Avenue
New York, NY 10179
Attention: Stephen O'Keefe
Telecopy: (212) 272-9184
Telephone: (212) 272-9430       Issuing Lender:   As notified by such Issuing
Lender to the
Administrative Agent and the Borrower

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

        12.3.    No Waiver; Cumulative Remedies.    No failure to exercise and
no delay in exercising, on the part of any Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

        12.4.    Survival of Representations and Warranties.    All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

        12.5.    Payment of Expenses and Taxes.    The Borrower agrees (a) to
pay or reimburse the Syndication Agent and the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to such Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as such Agent shall deem appropriate, (b) to
pay or reimburse each Lender and Agent for all its costs and reasonable expenses
incurred in connection with the enforcement or preservation of any

76

--------------------------------------------------------------------------------


rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to such Agent, provided that, the fees and disbursements of counsel to any such
Lender shall only be paid or reimbursed to the extent incurred in connection
with a Default or an Event of Default, (c) to pay, indemnify, and hold each
Lender and Agent harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, (d) to
pay or reimburse the Issuing Lender and each Foreign Currency Lender for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
conversion of any Letter of Credit denominated in a Foreign Currency or any
Foreign Currency pursuant to the terms of this Agreement, and (e) to pay,
indemnify, and hold each Lender and Agent and their respective officers,
directors, employees, affiliates, agents, trustees, advisors and controlling
persons (each, an "Indemnitee") harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (e), collectively, the "Indemnified
Liabilities"), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them may have by statute or otherwise
against any Indemnitee, except to the extent resulting from the gross negligence
or willful misconduct of such Indemnitee. All amounts due under this
Section 12.5 shall be payable not later than ten days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 12.5 shall
be submitted to Robert C. Becker (Telephone No. (302) 452-5227) (Telecopy No.
(302) 452-5382), at the address of the Borrower set forth in Section 12.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 12.5
shall survive repayment of the Loans and all other amounts payable hereunder.

        12.6.    Successors and Assigns; Participations and
Assignments.    (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

        (b)    (i) Subject to the conditions set forth in paragraph (ii) below,
any Lender may assign to one or more assignees (each, an "Assignee") all or a
portion of its rights and obligations under this

77

--------------------------------------------------------------------------------


Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

        (A)    the Borrower, provided that, no consent of the Borrower shall be
required for (x) any assignment to a Lender, an affiliate of a Lender or an
Approved Fund (as defined below), (y) any assignment of the Revolving
Commitments or the Revolving Loans if an Event of Default has occurred and is
continuing and (z) any assignment of the Term Loans;

        (B)    the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for (x) an assignment to an Assignee that
is a Lender immediately prior to giving effect to such assignment, except in the
case of an assignment of a Revolving Commitment to an Assignee that does not
already have a Revolving Commitment and (y) any assignment of Term Loans; and

        (C)    in the case of any assignment of a Revolving Commitment, each
Issuing Lender and the Swingline Lender; and

in the case of all such assignments, subject to notice to the Syndication Agent.

        (ii)    Assignments shall be subject to the following additional
conditions:

        (A)    no assignment may be made to an Ineligible Assignee;

        (B)    except in the case of an assignment to a Lender, an affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender's Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

        (C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $1,500 (treating simultaneous assignments by a Lender to
two or more Approved Funds of such Lender as a single assignment);

        (D)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

        (E)    in the case of an assignment by a Lender to a CLO (as defined
below) managed or administered by such Lender or an Affiliate of such Lender,
the assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 12.1 and (2) directly affects such CLO.

For the purposes of this Section 12.6, the terms "Approved Fund" and "CLO" have
the following meanings:

        "Approved Fund" means (a) with respect to any Lender, a CLO managed by
such Lender or an Affiliate of such Lender and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar

78

--------------------------------------------------------------------------------

extensions of credit and is managed by the same investment advisor as such
Lender or by an affiliate of such investment advisor.

        "CLO" means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.

        (iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
5.9, 5.10, 5.11 and 12.5 relating to the period during which it was a Lender).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 12.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

        (iv)    The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

        (v)    Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee's completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder) and any written consent to such assignment required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

        (c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a "Participant") in all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender's obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Agents, the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 12.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 5.9, 5.10 and 5.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent

79

--------------------------------------------------------------------------------


permitted by law, each Participant also shall be entitled to the benefits of
Section 12.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 12.7(a) as though it were a Lender.

        (ii)    A Participant shall not be entitled to receive any greater
payment under Section 5.9, 5.10 or 5.11 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. Any Participant that is a Non-U.S.
Lender shall not be entitled to the benefits of Section 5.10 unless such
Participant complies with Section 5.10(d).

        (d)    Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent, assign or
pledge all or any portion of its rights under this Agreement, including the Term
Loans and Notes representing such Term Loans or any other instrument evidencing
its rights as a Lender under this Agreement, to any holder or, trustee for, or
any other representative of holders of, obligations owed or securities issued,
by such fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section concerning assignments.

        (e)    The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

        (f)    Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.6(b). The Borrower, each
Lender and the Agents hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

        12.7.    Adjustments; Set-off.    (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a "Benefitted
Lender") shall, at any time after the Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 10, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 10(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

80

--------------------------------------------------------------------------------


        (b)    In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

        12.8.    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

        12.9.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        12.10.    Integration.    This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

        12.11.    GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        12.12.    Submission To Jurisdiction; Waivers.    The Borrower hereby
irrevocably and unconditionally:

        (a)    submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

        (b)    consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)    agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 12.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

        (d)    agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

81

--------------------------------------------------------------------------------




        (e)    waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        12.13.    Acknowledgments.    The Borrower hereby acknowledges that:

        (a)    it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)    no Agent or Lender has any fiduciary relationship with or duty to
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

        (c)    no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

        12.14.    Releases of Guarantees and Liens.    (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 12.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document,
including any Tax Reorganization, or that has been consented to in accordance
with Section 12.1 or (ii) under the circumstances described in paragraph (b)
below.

        (b)    At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Hedge Agreements) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

        12.15.    Confidentiality.    Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Lender Affiliate, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender's investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.

        12.16.    WAIVERS OF JURY TRIAL.    THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

82

--------------------------------------------------------------------------------


        12.17.    Delivery of Addenda.    Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent an Addendum
duly executed by such Lender.

        12.18.    Conversion of Currencies.    (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures in the
relevant jurisdiction, the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

        (b)    The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the "Applicable
Creditor") shall, notwithstanding any judgment in a currency (the "Judgment
Currency") other than the currency in which such sum is stated to be due
hereunder (the "Agreement Currency"), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 12.18 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

        12.19.    Interest Rate Limitation.    Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the "Charges"), shall exceed the
maximum lawful rate (the "Maximum Rate") which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

83

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

    SCIENTIFIC GAMES CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Bookrunner
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
BEAR STEARNS CORPORATE LENDING INC., as Syndication Agent and as a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
THE BANK OF NEW YORK, as Administrative Agent
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

84

--------------------------------------------------------------------------------


Annex A



PRICING GRID FOR REVOLVING LOANS AND SWINGLINE LOANS


Pricing Level


--------------------------------------------------------------------------------

  Applicable Margin for
Eurocurrency Loans

--------------------------------------------------------------------------------

  Applicable Margin for
Base Rate Loans

--------------------------------------------------------------------------------

  I   3.00 % 2.00 %
II
 
2.75
%
1.75
%
III
 
2.50
%
1.50
%
IV
 
2.25
%
1.25
%
V
 
2.00
%
1.00
%

The Applicable Margin for Revolving Loans and Swingline Loans and the Commitment
Fee Rate shall be adjusted, on and after the first Adjustment Date (as defined
below) occurring after the date which is six months after the Closing Date,
based on changes in the Consolidated Leverage Ratio, with such adjustments to
become effective on the date (the "Adjustment Date") that is three Business Days
after the date on which the relevant financial statements are delivered to the
Lenders pursuant to Section 8.1 and to remain in effect until the next
adjustment to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
in Section 8.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply. On each Adjustment Date, the
Applicable Margin for Revolving Loans and Swingline Loans and the Commitment Fee
Rate shall be adjusted to be equal to the Applicable Margins and Commitment Fee
Rate opposite the Pricing Level determined to exist on such Adjustment Date from
the financial statements relating to such Adjustment Date.

        As used herein, the following rules shall govern the determination of
Pricing Levels on each Adjustment Date:

        "Pricing Level I" shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is greater than or equal to 3.50 to 1.00.

        "Pricing Level II" shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.50 to 1.00 but greater
than or equal to 3.00 to 1.00.

        "Pricing Level III" shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 3.00 to 1.00
but greater than or equal to 2.50 to 1.00.

        "Pricing Level IV" shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.50 to 1.00 but greater
than or equal to 2.00 to 1.00.

        "Pricing Level V" shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.00 to 1.00.

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.27



TABLE OF CONTENTS

Annex A



PRICING GRID FOR REVOLVING LOANS AND SWINGLINE LOANS
